 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. A. Kuhle Company and Teamsters,Chauffeurs &Helpers Union,Local No.279. Cases 38-CA-1539and 38-RC-1 153July 30, 1973DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY,AND PENELLOOn March 30, 1973, Administrative Law Judge Irv-ing M. Herman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedlimited exceptions to the Administrative Law Judge'sDecision and a statement in support thereof, and abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, H. A. Kuhle Company, De-catur, Illinois, its officers, agents, successors, and as-signs, shall take the action set forth in the saidrecommended Order.IThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products, Inc,91NLRB 544,enfd 188 F 2d 362 (C A 3) We have carefully examined the record and findno basis for reversing his findings2Member Kennedy dissents from so much of the majority's decision asaffirms the Administrative Law Judge's findings that Campbell's speechesand McKenzie's statements that the Union's demands would have caused astrike violated Sec 8(a)(1) of the Act However, notwithstanding that hewould not adopt these findings of the Administrative Law Judge, he believesthat the other findings of violations of the Act, with which he concurs, justifythe issuanceof a bargaining orderDECISIONIRVING M. HERMAN, Administrative Law Judge: This casewas tried before me on November 14-17, 1972,1 at Decatur,Illinois.The charge was filed by Teamsters, Chauffeurs &Helpers Union, Local No. 279 (herein called the Union) onAugust 3 and served upon Respondent August 4. The com-plaint issued September 20. The primary issues are whetherRespondent violated Section 8(a)(1) of the National LaborRelations Act, as amended (29 U.S.C., Sec. 151et seq.),herein called the Act, by interrogating, threatening, andpromising benefits to its employees, and by granting thema wage increase and other benefits; violated Section 8(a)(3)by constructively discharging Thomas G. Massey; and vio-lated Section 8(a)(5) by refusing to bargain with the Union(or whether Respondent should be ordered to bargain withthe Union even absent an 8(a)(5) finding); and whether,absent a bargaining order, the result of the election conduct-ed in Case 38-RC-1153 on May 24 should be set aside anda new election directed.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed onbehalf of the General Counsel and Respondent, I make thefollowing:FINDINGS ANDCONCLUSIONSIRESPONDENT'S BUSINESSThe complaint alleges, the answer admits, and I find thatRespondent is a Delaware corporation with office and placeof business located at Decatur, Illinois, where it is engagedas a GMC dealership in the business of selling and servicingnew and used trucks and parts therefor; and that during thepast 12 months, a representative period, Respondent re-ceived directly from points outside of Illinois goods andmaterials valued in excess of $50,000. At the hearing, thecomplaint was amended to allege, and Respondent stipulat-ed, that during the last fiscal year, a representative period,Respondent's gross sales exceeded $500,000. I find Respon-dent to be an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thattheCharging Union is a labor organization within themeaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The Facts1.BackgroundRobert Campbell,who had been vice president and salesmanager of Respondent,a General Motors dealership, priorto August 1971, was put in charge of the day-to-day opera-tions of the Company at that time upon the death of Mr.Kuhle, its owner.He remained responsible to the Kuhleestate(Mrs. Kuhle and her attorney)for "anything out ofAll dates are in 1972 except as otherwise stated205 NLRB No. 21 H. A. KUHLE COMPANYthe ordinary"untilJune27, 1972,when he becameRespondent's owner and general manager and assumed fullcontrol.Campbell concededlystrongly opposed the unioni-zationof the Company. The stipulatedunit consisted of theparts department and the service department,the latter in-cluding a mechanics' shopand abody shop.2. Start of the organizing driveOn March 6, 1972, five of Respondent's employees,Thomas Massey, Wayne Sowers, Bill Skowronski, MaxZimmerman, and Carl Mortland, visited the headquartersof the Union and spoke with Guy Clapper, its president andbusiness agent, about organizing Respondent's place ofbusiness. Each of said employees there signed a form ofapplication for membership which also specifically desig-nated the Union as bargaining representative. Clapper sug-gested that any other employees interested in the Unionshould be told to contact him.3. 8(a)(1)a.Respondent's reaction and further developmentsOn March 7 Service Manager Roger McKenzie askedMassey (who had a desk job as warranty man in Mc-Kenzie's office) if he knew anything about any union activi-ty on the floor. Massey said he did not. McKenzie testifiedthat the conversation concluded at that point. According toMassey, however, McKenzie thereupon asked him if hewould find out what union the men were trying to get intothe shop, and he agreed. About the same time, McKenzieasked employee Hapner 2 if he had signed a card, and Hap-ner, who had not yet signed, so advised McKenzie.On the same day Massey told a number of his fellowemployees to go to see Clapper and sign cards if they wereinterested in getting the Union into the shop. He personallyaccompanied one of such employees (Younger) to the unionhall for that purpose. The next day (March 8), at 7 a.m.,according to Massey, he was approached by McKenzie inhis office.McKenzie asked "What are you doing beinginvolved in the Union?" Massey asked, "What Union?"McKenzie replied, "You know damn well what Union. Youwere hired to work for the Company and to stop the Union.You're not supposed to be helping the men." Massey's per-sistent denial of any knowledge of the Union went unheed-ed as McKenzie told him to stay away from the men, nothelp them in organizing, and to "stay out of the Union orelse," accompanying the warning with a clenched fist. Fi-nally,McKenzie closed the conversation by saying, "If youdon't like the way things are run here, you can pick up yourstuff and leave." However, McKenzie returned about a halfhour later and stated that nothing he had said meant thatMassey was fired.McKenzie's testimony did not specifically advert to theabove conversation. However, he did mention "a secondconversation . . . sometime" after the admitted interroga-tion of March 7 that was occasioned by his overhearing2Body shop foreman but a member of the bargaining unit89Massey discussing the Union on the floor with some me-chanics. Later, in the office, he said, he asked Massey whyhe was interested in the Union, and told him that since hewas a clencal employee and the other clericals "would notbecome union, that he wouldn't be able to become a mem-ber." 3Massey continued his union activity, sending more em-ployees on March 8 to the union hall to sign cards, and hevisited the hall himself about every other day.On March 9, at McKenzie's direction, Massey made upand posted in the office they shared a new work schedulefor the mechanics which would have altered the existingsituation in two major respects. First, it would have changedthe hours of the night shift which were then from noon to9 p.m. to 5 p.m. to 1 a.m.; and it would have increased thesize of the night shift from three men to six. The scheduleindicated no effective date, but according to Massey, Mc-Kenzie informed him at the time that it would becomeeffective if the Union came in. McKenzie testified that hehad ordered the schedule made because the business re-quired some changes. However, these changes never wentinto effect.' Nor did another schedule for the mechanicswhich McKenzie had earlier ordered Massey to make up.Massey testified that the first schedule had been made uponly the previous day and had remained posted for severalweeks along with the second. McKenzie testified that thefirst had been made 2 to 3 weeks before and been removedand destroyed as unworkable when the second was made.On Saturday, March 11, over 20 employees of Respon-dent met at the union hall with Clapper and other unionofficials, resulting in two additional card signings whichbrought the total of signed cards to 22 of the 26 stipulatedunit employees.5The following Monday, March 13, Clapper telephonedCampbell and requested recognition of the Union. Camp-bell replied that he thought an election would be necessary,and Clapper responded that they could proceed in thatdirection if the Company so desired. Two days later theUnion filed its petition in Case 38-RC-1153 6 Shortly there-afterMcKenzie told Massey, according to the latter, that hewas glad Campbell had rejected the bargaining request be-cause otherwise there would have been a strike for theUnion's demands, in which event the Company "would justclose the gates." McKenzie's version of the conversationwas that he said he was glad Campbell had not recognizedthe Union on its "initial contact" because that might havecaused a strike.Around this same period McKenzie told Massey andYounger that if the Union came in the employees would nolonger be able to work on their own cars on company prem-ises.'According to Massey, McKenzie also told him that if3 I find this to be the same conversation as that of March 8 described aboveby MasseyAccording to Massey, McKenzie instructed him to have Carl Mortlandsee the schedule because he was one of the mechanics who would have beenmoved to the night shift and he did not want to work nights Massey did notcarry out the instruction5A 23rd card was signed on April 206Campbell's recollection of the 17th as the date of the request and refusalto bargain seems faulty in view of the filing of the petition on the 15th.7McKenzie testified he said this because if he continued to allow theContinued 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union came in the discount on parts that the employeeswere then enjoying would be discontinued; and that theCompany would start running the shop like a big factory inrespect to disciplining latecomers and those who failed toreturn tools to the tool crib. None of this was specificallydenied by McKenzie.Around the end of March or early April, McKenzie di-rectedMassey to make up a poster as follows:COMPANY POLICY-EFFECTIVE [blank]1.SAFETY GLASSES2. STEEL TOE SAFETY SHOES3.Massey testified that McKenzie told him that if the Unioncame in the men would have to get thesearticles attheir ownexpense. McKenzie testified that this poster was occasionedby official notices issued under the Occupational Safety andHealth Act and particularly after one mechanic had a pairof safetyglassesbroken by a flying object. He informed theservice personnel of this at a meeting. Respondent has neverpurchased safety equipment for its employees.About the same time, McKenzie asked Hapner if he knew"what was going on about the Union" and when there wasgoing to be an election; Hapner replied that he did notknow. Also, according to employee Neeley, McKenzie stat-ed that four men would have to move to the night shift ifthe Union came in, and the shift hours would change so thatitwould end at I a.m. McKenzie testified that this incidentinvolved a conversation with employee Bond at which Nee-ley and Mortland were present; that Bond had been seekinga transfer to the day shift, and McKenzie was asked why hehad not received it; that he replied that he did not have areplacement for Bond, and someone suggested that undera seniority system Bond would be entitled to the change;and that McKenzie agreed, adding that under a strict sen-iority system four men on the day shift would have to moveto night work.b. Intensification with approaching electionOn April 20, a stipulation for certification upon consentelection was approved and the election was scheduled forMay 24. The day after execution of the stipulation, Camp-bell presided in McKenzie's office at a meeting he called ofall the employees. He read from a prepared speech, whosetext was as follows:MenIthought I should talk with you for a fewminutesconcerningthis Union matter (Iam going to use thesenotesbecause law is pretty strick and I need to have arecord of what I say).As most of you know the Teamsters Union has peti-practice the Union would grieve over the Company's favoring certain em-ployees as against those who did not take advantage of this opportunitytioned the government to hold an election here, theyare claimingthat most of you want to be representedby this Union.I felt that each of you should have the opportunity tovote on a matter as serious as this. I know that theUnionandsomeof ouremployeesmay have put somepressureon you to signa unioncardBy having anelectionyou will each get a chance to vote the wayyoufeel.Yesterday the Government, the Union and myself metto determine whether or not each of you would get achance to Vote. TheUnionwanted to excludecertainpeoplefromvoting,but again I felt that everyone hereshould havea say soin a matter this important.FinallytheUnionagreedto let everyonevote.That meant thateveryone working in the Parts and Service Dept. priorto yesterday will be eligible to vote if theyare still hereby election day. Of course Ken the PartsManager andRoger the Service Manager will not vote but everyoneelse can.There are a few things I do want to clear up for you.Number 1Just because you signed aUnion carddoesnot meanthat you are obligated in anyway to vote for theUniononElection Day.Number 2As you know, I am trying to negotiate with Mrs. Kuhleand the banks to raise enough money to buy the Com-pany. I don't know for sure now how that will affectany of you. Obviously I would have my own ideasabout running the Company and would hope to befreeto do that as soon as the deal was completed.Iwill keepyou informed. There is always the chance that I will notbuy the Company and someone else will-what willhappen then, I can't tell you.Number 3Just because this election is coming up and you maychoose to have the Teamsters represent you, I am notgoing to change my mind about what I want to do here,I don't want to operate a Company where the Employ-ees are unionized but if you choose the Union I will goalong with that. I don't feel that you need a Union tosolve your problems for you, or that a Union will helpyou in any way. You may feel it will and that is yourright.However I have rights to oppose the Union withinthe law and I intend to do justthat.Number 4I am sure some of you have been told that if the uniongets in here all your problemswill besolved-you'll geta raise we'll fix everthing and everything will be fine. H. A. KUHLE COMPANY91Lets get another thing straight-justbecause you vote aUnion in here the Company doesn'thaveto do any-thing.Nothing will ever be done here Union or noUnionwithout Company agreement.TheUnionmay tellyou, you will get $5.00 an hour,but unless Companyagree you won't get it. If you vote the Union in and askfor something unreasonable the Company won't agree,then you'll have only two alternatives,acceptCompanydecisionorstrike.I'llbe talking to you some more be-fore the election which will be held on May 24th. I didwant you know where the Company stood and that Ijust don'tbelieve that you will be benefited by payingyour money to an outside organization so that they cancome in and talk foryou.Ihope youwill agree and beman enough to talkfor yourself-ifyou think about that,and then whether the Union dues, initiation fees andassessments are voting to help you.1st.-I'll set you straight-the union,by winning theElection willonly give you the rightto sit down andbegin talking with me.Idon'thaveto agree toanythingIdon'twant to andyou can beassured I won'tagree to anything I feel isunreasonable.Thelaw allowsme the right to deal hardwith the union-and youcan be assured that I will.3rd.-What happensifwe can't reach an agree-ment?-Thenas I see it,theunionandyouwouldhave no choicebut to strike.I hope that doesn't happen,but again I want to let youknow that if you do strike I intend to run the businessand the law allows me to have replacements for any oneon strike.I think you'll agree that you should votenoUnion onelection day.8Around the following week,while employee Max Zim-merman was returning from a service call with McKenzie,the latter asked Zimmerman what he thought about theUnion and the Union's position on job classifications. Zim-merman said he thought,contrary to McKenzie,that theclassifications would be good for the employees.EmployeeYounger,who had heard from another employee that Mrs.Kuhle was going to close the place down if the Union camein, asked McKenzie whether this was so, and McKenzieconfirmed that that was what she had said.Younger testi-fied that McKenzie said nothing more, but McKenzie testi-fied that he added that he "didn'tknow whether she coulddo it or not."During the next 2 to 3 weeks Campbell called four groupmeetings of about half a dozen men each,covering all theemployees in the bargaining unit.He began every meetingwith the statement that attendance was voluntary,that themen were free to leave at any time, and that nothing theysaid there would be held against them.He then read thefollowing speech:There will be an election held here May 24,at 3:30.Each of you will get a chance to vote on whether or notyou want the union here.There are a few things I want you to know before youvote.Ist.-Justbecause you signed a union card you arenot obligated in any way to the union-you don'thave to vote for the union nor can they force you topay dues or assessments at this time.2nd.-Iunderstand that some of you have been toldthat all you have to do is vote the union in here andthats it-you begin to get the things you want.4th.-Nowlets talk aboutsomeof thethings that canhappen ifyou vote theunion in,and we do get acontract, I'm sure you've all been told you get tokeep whatyou've got and tryfor more.-Thats nottrue.In negotiations,we start fromscratch-just becauseyou have certainholiday's andvacations and otherpriveleges here now doesn'tmeanyou'll havethe samething after a contract is signed,you could verywell getmore in some areas but get less in others.Letme compare some union contract provisionsaround this area-1st.Lets take the contract the automobile mechanicshave in Springfield and let me show you something.Management Rights Clause Article VL (Read)Wheth-er you believe it or not even with a contract we stillwould run the business as we see fit.Checkoff Article VIII (Read)This indicates that the Companydeducts any dues,initiation fees, fromthe employee's paybefore he evergets it-this includes assessments the union may au-thorize, also,and you pay whether youwant to or notbecause younever getthe money.International HarvestorNow lets talk about what has happened when the em-ployees have gotten union for themselves right here inDecatur.8 Emphasis Respondent's1.Borg-Warner-layoff-closed up parts 92DECISIONSOF NATIONALLABOR RELATIONS BOARD2.A.E. Stanley Co,-Shut down &moveda drive-way3.Huss Schlieper-Votedunion out decertified4.Mason Steel-Votedunion out unanimously5.MurplyIndustries,Warrensburg-Voted Unionout6.Malinkrodt-Voted unionout (teamsters)Now that you've been told a few facts about Unions-letmetell youa little about your situation here-Iknow@the 1st of theyear youwere promised anincrease and a few other things-Icouldn'tgive it toyou because Mrs. Kuhle and her lawyer wouldn't letme. (They own 75% of thebusiness.)I can tell you now that I am closer to closing the dealto buy this place.Iprobably shouldn't saythis in this meeting but I willtell you that the $.10 per hour that I promised you inJanuary, I now have permission to put into effect. Theraise is not connected with this union matter in anyway-it's only what I promised you I would do whenMrs. Kuhle and the lawyer said I could.Now I have a lot of ideas about what I want to do withthe company but I can'tdo anything now for fear ofhaving the Union charge me with unfair labor practicesand attempting to bribe you.Iwill say this I will notclose the deal until sometime in the next 2 or 3 monthsIf I don'tbuy it some one else may. If no one else buysit then at the end of August, the contract states thatGMC terminates the Dealership. I'll be honest withyou I don't want to buy a dealership where theemployee's feel they need a Union to represent themand where there will be possible labor trouble.Ido promise you that I can if you'll give me a chanceto work directly with you-you'll see that I am goingto be fair and reasonable.Until now I haven't been able to do anything becauseof the election coming up and you have sort of got myhand tied because of it. I can assure that if you will giveme a chance I think you'll agree with me that you don'tneeda Union to do your talking for youIhope you do agree and vote NO on election day.9Thank you.Aftercompleting his speech at the meeting attended byemployees Meyer, Baker, Zeeb, Foshee, and Pope, Camp-bell asked what the men were hoping to get through theUnion. Meyer and Zeeb both testified that they said theywere most concerned about a pension plan, and,accordingto Zeeb, Campbell replied he was working on such a planbut that it would take about a year to implement it Meyer9Emphasis Respondent'sNone of the contract provisions mentioned inthe speech were from Teamsters'contractscould not recall Campbell's reply. Campbell testified thathis response was that he and Mr. Kuhle had made prelimi-nary inquiries into this before the latter's death, and that ifhe (Campbell) did succeed in buying the business, such aprogram would be a year and a half off.10At the meeting attended by employees Skowronski, Kauf-man, Smith, Goodbred, Mortland, Shaffer and Wehrle,Campbell asked what the complaints were that they wanteda union to help them resolve.Among those mentioned werethe lack of cleanliness of the shop due to the accumulationof scrap and oil on the floor, the shortage of water bucketsfor filling radiators,the inadequate washing and dressingfacilities,"the insufficient lighting in the body shop, theneed for a pension plan, and the Company's apathy con-cerning suggestionsmade at shopmeetingsunattended byCampbell. Skowronski and Goodbred testified that Camp-bell said he should be able to work out most of the problemsraised, but they confirmed his reservations noted above inrespect to pensions, and, according to Skowronski, Camp-bell said that the poor lighting was a major project whichcould not be resolved quickly.Skowronski also testified thatCampbell said that if things did not go the way the menwanted,they could have another election in 6 months.Kaufman,testifying as Respondent's witness, stated that asto the complaints in general Campbell said in substance hewould "try and see what he could do. Try and work some-thing out."In response to Campbell's inquiry at the meeting attendedby Zimmerman, Younger, Tolly, Seibert, and White, as tothe reasons they wanted a union, the Company's unrespon-siveness to employee suggestions or complaints at shopmeetings was raisedAnd the partsdepartment employeescomplained about not receiving premium pay for overtimework. According to Zimmerman, Campbell said he wantedto know about employee grievances and so he would put upa suggestion box, which he did that same evening after themeeting.As to the overtime pay for the partsdepartment,Zimmerman said Campbell suggested getting additionalhelp so as to avoid or reduce the need for overtime work.Employee Younger testified that Campbell said at the out-set of the meeting that he could not promise anything butthat in response to his complaint about the front office'sfailure to learn of the employees' grievances, Campbell saidhe would start attending the shop meetings.Younger corro-borated Zimmerman's testimony about the parts depart-ment overtime but he could not recall any mention of asuggestion box. He testified, however, that a suggestion boxwas put up and he thought it was after that meeting. Youn-ger also testified that he asked Campbell whether what hehad heard about Mrs.Kuhle's intention to close the place10Campbell's testimony was that Neeley had raised the same issue Al-though nobody placed Neeley at this particular meeting,Neeley testified thathe had raised the issue at a meeting called by Campbell which he attendedwith Pope and Bond 2 days before the election Since in every respect butone the matters covered in his testimony paralleled those discussed at themeeting mentioned in text, since this was the only meeting Neeley recalledattending with Campbell,since both Pope and Bond were present at themeeting mentioned in the text,and since there was no need for Campbell torepeat to them the substance of his speech (Resp Exh 4),Ifind that theevents describedby Neeleyoccurred at the meeting mentioned in the textThe single additional matter in his testimony was that he asked Campbell formore shop tools and that Campbell said he would try to get them11The men changed their clothes in the boilerroom H A. KUHLE COMPANYif the Union won the election was true, and Campbell re-plied that that was what she had said but that he did notknow whether she actually would do so. Recalled as a wit-nesslater, he confirmed this conversation but stated he wasuncertainwhether it occurred at thismeeting.Campbellsubstantially corroborated this conversation with Youn-ger 12 but stated it did not occur at thismeeting.Campbellalso acknowledged that he offered to hire an additionalpartsman so as to reduce the overtime work. Campbelltestified to Seibert and Hilligossraisingthe question of "thebalcony and the stairway banister" 13 in the parts depart-ment,but Hilligoss was not present at this meeting andSeibert recalled the matter only in connection with anothermeetingconfined to parts department employees which willbe discussedinfra.At the meeting attended by Sowers, Cravens, Hillogoss,Dickinson, Hapner, and Morr, Sowers raised the matter ofthe cleanlinessof the shop. According to him, Campbellsaid he "could work something out on that," but Campbelltestified that he said he could not promise to do much aboutit then. Sowers testified that Campbell's reply to the ques-tionof a pension plan was that he was working on it but thatitwould probably take a year to a year and a half to accom-plish anything. Sowers also testified that someone proposedsick leave but that Campbell rejected that on the merits.According to Sowers, Campbell said he would work some-thing out on overtime pay for the parts employees.Hilligoss'recollection of the meeting was somewhat vaguebut he did recall Campbell's general position that "it wasreally not much he could do, at the time." Cravens testifiedthat Campbell said this specifically in respect to the over-time question.Shortly after this meeting, all six of the parts employees(Tolly, Seibert,White, Cravens, Hilligoss, and Dickson) metwith Campbell at their request after having decided thatCampbell deserved a chance to see what he could do. AsHilligossput it, "we wanted to talk to him and tell him thatwe was on his side, and decided we didn't want to go for theUnion." Again, according to Hilligoss, they told Campbellthis after he greeted them by asking what they "needed"while adding that he could not promise until "this deal withthe Union . . . was all settled." Tolly testified that Camp-bell said in effect that it was "because of the Union trouble"that he could not promise anything. The men raised thematters of overtime and the handrail. Cravens' testimony asRespondent's witness confused the two group meetings heattended, but according to him Campbell's only commenton the handrail at anymeetingwas that he had alreadydiscussed it with McKenzie and that McKenzie was alreadyworking on it. Tolly testified that Seibert defined their needas "handrails around the balcony and down the stairs," andthat Campbell agreed they should have it and they discussedthe dimensions it should be; and as to the overtime, Camp-bell said they were entitled to it and should get it if the12He testified he told Younger that he had heard Mrs Kuhle said that,"But I saidIdon't hardly believe it myself "13This is variously referred to in the record and in this decision as a rail,railing,handrail, or guardrail. It is more precisely described in Shaffer'stestimony quoted below but consists essentially of a fence on the upper leveltopped by a handrail as well as a banister down the steps93Union was voted out but that if the Union came in theywould have to bargain for it. Campbell's testimony was thathe told the men a State inspector had noted the absence ofa guardrail 14 and that his insurance agent had also pointedout that such a rail of certain dimensions was requiredunder OSHA 15 regulations.As to the overtime,Campbelltestified he told the men "we couldn'tpromise them any-thing, but if this thing was all settled,if the union was votedin,we'd have to negotiate for it, and if the Union was votedout, I'd be most happy to set(sic)down with them and talkto them and straighten everything out."About the same time,Skowronski,Mortland, and Sowers,all of whom had already met with Campbell as members ofother groups,as indicated above, met again with him in hisoffice. According to Skowronski,the men were called in byCampbell who asked them what the major problems of themechanics were; he replied that one of his main complaintswas that some other mechanics in the shop doing the samework as he were making about a dollar more an hour; andthatCampbell acknowledged the inequity and said heshould be able to work something out on it later.Skowron-ski also testified thatMortland again raised the pensionquestion and that Campbell said he had been talking to aninsurance man and that if something were worked out itwould take about a year. Campbell's testimony confirmedthe meeting and his accord with the complaint about theexcessive wage differential.But he testified that the meetinghad been requested by the men and that he told them hecould not promise anything. When asked in his cross-exami-nation whether the meeting had not in fact been requestedby the men, Skowronski stated, "This was another meeting,as best as I can remember,Iwas called in on two smallgroup meetings.And, there was one where I went voluntari-ly—In addition to these meetings,other developments wereoccurring during this same period that bear mention. Ac-cording to Meyer,McKenzie asked him at his workplacewhat he thought of the Union.Meyer responded he was"kind of on a fence." McKenzie said he did not think themen would benefit much from the Union.Mortland testi-fied that McKenzie told him at his work area that if thewent union the shop would go on a 4-day, 40-hour week. ZTolly testified that he asked Parts Manager KennethStickle if that department should not get premium pay forovertime,and that Stickle answered that he thought that ifthe Union came in the Company would rather hire an extraman than pay overtime.Stickle did not testify.c.The wage raiseMeanwhile, effective May 5, all the bargaining unit em-ployees received a 10-cent per hour wage increase as hadbeen announced at the group meetings. As reflected inCampbell's prepared remarks at those meetings, the14This is confirmed by an Illinois Department of Labor report of theJanuary 1972 inspection of the plant That report, however, notes five addi-tional violations, as to four of which the record is otherwise silent The fifth,"Housekeeping shall be maintained in a clean and sanitary manner," is dealtwith hereini5Occupational Safety and Health Acti6This would have ended the customary 10-12 hours of overtime 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany's stated position was that the raise was "not con-nected with this union matter in any way," and was only infulfillment of his promise in January contingent on obtain-ing permission from the Kuhle estate which had just thenbeen given. The Company further offered testimony thatthe raise was pursuant to a policy established long prior tothe advent of the Union. Thus, Respondent'switness em-ployee Baker, testified that the Company had maintained astandard policy of raising every employee's wage by 10cents an hour every January I for the past "four years."Baker's testimony was very emphatic both in substance andinmanner of delivery. He stated he could not be mistakenabout this because he had seen the checks. He then ac-knowledged, however, that some mechanics had received a25-cent increase in 1971 while insisting that every otheremployee got 10 cents. "And," he added, "they got it allfrom then on," meaning "From `71-from '71 back to '70-about four years ago." "According to McKenzie, the policy was one he had de-vised with Mr. Kuhle at "the beginning of 1971," to give ablanket increase at the beginning of each year with meritincreasesthroughout the year. In 1971, the increaseamounted to 25 cents and went to all but six of the men. Oneof the six did not start to work until after the first of Janu-ary. Two were explained as too new, one having come inDecember and the other in October. A fourth was a highschool student, and the contract with the school did notpermit him to get a raise. Employee Wehrle, also denied theraiseas a new employee, according to McKenzie's directexamination, had been employed since June 1, 1970, 7months. When this was pointed out by the General Counselon cross, McKenzie added that Wehrle "was 18 years oldand unfamiliar with the work" and that this as well as hisnewnessmilitated against his getting the raise. The sixth,Hapner, who had worked for Respondent since August1968, did not get the raise, because of an accident in thesummerof 1970 following which he "was only working parttime;" and again, "because he had been-had an accidentand was unable to do full time work." Immediately after theabove testimony came the following:Q. I don't believe you've explained that before.Would you go into a little detail with respect to Mr.Hapner's-the reason for his not receiving an increase?A. Yes. That summer Jim had had an automobileaccident. Busted a hip. Was hospitalized for severalweeks. And was unable to maintain at work. We did,however, give him a clencal job for several weeks, anddidn't give him a raise at the time, at the beginning ofthe year.On cross-examination, however, came the following:Q. Okay. Now, and you said, as I recall, that Mr.Hapner did not receive his Twenty-Five Cent an hourincrease, at that time because he was not employed fulltime. Here I have Mr. Hapner's record, if that's whatyou're looking for. Is that correct?A. You asked me if it was correct?Q. Isn't that what you testified tojust a minute ago?A. I testified that he was unable to work as a produc-tiveman because of his accident. We had him doingclerical work.Q. I see. I misunderstood you. I thought you said hewas not fulltime, and that's the reason he didn't get theraise.A. No.JUDGE HERMAN You actually did use that expressionyourself. You also mentioned his clerical-his assign-ment toclerical duties. But you did mention the factthat he was not full time.THE WITNESS I said that he was off from the hospital,and we gave him a job as clerical.Q. (By Mrs.Benassi)He was full time in January of`71.He was a full time employee, was he not?A. Yes.McKenzie further testified that the Kuhleestate refusedto permit the blanket increase in January 1972 although itdid allow payment for the cost of uniforms which came toabout 10 cents an hour; that he told the service employeessometimein January that he would continueto negotiatewith the estate for an additional10-cent increase;and thattheMayincreasewas given to all the employees,includingRodney Morr who had been hired April 17.Campbell testified that prior to 1971all raises were on amerit basis, that practically everybody got the 1971 raise,but that the estate would not grant it in 1972 except as tothe 10 cents in uniform costs; that the policy adopted by Mr.Kuhle in 1971 was to gear anannual increaseto the rise inthe cost of living; that he and McKenzie had set the 1972increaseat 20 cents and hence the men were told by Mc-Kenzie at the January meeting that he and Campbell wouldcontinue to try to get them the additional 10 cents; that hetalked to Mrs. Kuhle about it three or four times until aboutMay 1 when, being close to consummating the sale of thebusinessto him, she authorized the 10-cent raise while cau-tioning himagainstany "drastic" action or getting the Com-pany in debtuntilshe was entirely out of it; and that he hadbeen advised on April 20 by his attorney, whom he hadretained the last week in March, that he was legally free tofulfill any promise he had made prior to "this union thing."Employee Younger, testifying for Respondent,confirmedthe Company's position that McKenzie had promised inJanuary to keep trying to get the 10-cent blanket raise.Employee Massey testified that McKenzie had stated at theJanuary service meeting, in response to severalrequests forraises, that it could not be done "because of the Companybeing in estate," but that the Company was thinkinginsteadof givingmore benefits to the employees, like the uniformcosts,and that he thought Campbell would give "a raise orbonus" after he took possession. Employee Zeebtestifiedthat he had not been told by any member ofmanagementthat he was going to receive the raise before he got it. Em-ployee Sowers testified similarly but then admitted havingbeen told-and he did not remember when-that the reasonno increasewas being given was the estate's refusal to per-mit it. Employee Skowronski's testimony fairly paralleledSowers' but he added that the men were told at the Januarymeeting that "possibly I could receive a wage increase at theend of January, or possibly not until August."" His time conceptwas obviously faulty H. A. KUHLE COMPANYd. Action to remedy employee complaintsThe testimony was somewhat varied as to the extent towhich and the time when certain of the complaints raisedat the various group meetings were remedied. Younger testi-fied that nothing was done about the matters raised at themeeting he attended. Neeley testified that the shop tools hehad requested at his meeting were purchased after the elec-tion. Of all the improvements suggested at the larger groupmeeting attended by Skowronski, he could recall as remed-ied only the complaints dealing with the dirty work area andthe inadequate dressing facilities.He testified, "theycleaned it up and they painted the walls in it. And, they didstart installing some wash basins." But he could not recallwhether these things were done before or after the election.Goodbred, who had attended the same meeting, testified ingreater detail:A.Well, being that the shop was so dirty, we tookand we put barrels-we cut the top of old oil barrels,and we painted some of them green, for we-dumpfloor dry in them. And, some of them, we painted red.That was for a scrap metal, like, iron and stuff like this.And, somebody complained about, you know, not hav-ing enough radiator buckets to fill the radiators with.So, they bought some radiator buckets. And, we paint-ed them, like, in certain areas, so that they wouldn't gettracked all over the shop, and it would keep two inevery area, two in every stall. We painted them, like,different colors, so we know where they went. Andthen, the bathroom, we put a couple more sinks inthere, and we painted it, cleaned it all up. And then, Ithink, after the election, he built the locker room. Hadthe locker room built. For where the guys could cleanup.Q.When you say we painted the barrels, who paint-ed them? Who are you referring to?A.Well, I think that I was the only one that paintedthem. But, you know, I ain't sure.Q.What about the radiator buckets, who paintedthose?A. I think Carl Shaffer painted them.Q. And, what about the bathroom area, or the lock-er area that was painted?A.Well, the carpenter painted the locker area. But,Ipainted the floor in it.Q.What about the area where the basins were, whodid that work? Or, the sinks?A.Where the sinks were, I painted that.Q. All right. Now, did you do this work before orafter the Labor Board election?A. Before.Q. Do you recall how long before?A. No, I don't.Q.Do you recall how long after this meeting tookplace?A. I don't recall.Q.What work, if any, was done after the election?A. Only thing I can think of right now, is the lockerroom being built.Sowers testified on direct that the Company built a littlelocker room and installed two more sinks but could not95recall whether it was before or after the election althoughhe thought it was before. As for the dirty workarea, histestimony was:Q.Was there anything done with respect to the dirtyshop?A. No more than usual. They cleaned it up a coupletimes.But, it just gets messy again, andgetsreal badbefore they clean it up.On cross-examination, he testified that the locker room,though used for cleaning up and changing clothes, still hadno lockers, and "could have been" built after the election.General Counsel's brief concedes it was built after the elec-tion.As noted above, Zimmerman testified that thesuggestionbox was put up after the meeting at which Campbell hadmentioned it, and Younger testified that he thought the boxwas put up after that meeting although he was unable torecall that the box had been mentioned at the meeting.Cravens testified that he was the one who had made the boxand put it up, and said that he had done it in March, whichwould have antedated the meeting. He was "sure" it wasMarch because the box was cardboard, as requested byCampbell, and Cravens had said he would tryto make oneout of woodso asto use a new saw which he had boughtin February, about 2 or 3 weeks before. He never made thewooden one.Tolly testified that the handrail requested by the partsemployees was put up around the balcony and down thestairsabout 2 weeks before the election.Seibert,asRespondent's witness, testified that construction on thehandrail had not started as of the time of Campbell'smeet-ing with the parts employees.Employee Shaffer, however, who built it, testified for Re-spondent that he had first been approached about the mat-ter about "the first of February" 'A by McKenzie who toldhim it was needed because an inspector had been there andthe parts men had been complaining about it for a year ortwo. Shaffer did not know whom the inspector represented.Nothing was done, however, until about a month to 6 weekslater when another inspector (who he thought was from theState but did not know) said it would have to be built"immediately," showed him where, and gave him the mini-mum dimensions.19 Shaffer ordered the material 2 or 3 daysthereafter and started work on it a week later. He workedat it on and off for at least 6 weeks, performing his regularduties too, but "they finally got tired of calling [him] backand forth" and he was told to confine himself to the con-struction until it was finished. He thereupon did the neces-sary finishing work, completing it in about 3 or 4 days,"somewhere between last April and the 10th of May."Shaffer's testimony as to what the work entailed was asfollows:Q. Okay. You said in the last four days you put thefinishing touches on. What did you actually do during19He "wasn't doing a whole lot at the time" at his regular job as a mechanicand safety lane inspector, and had previously done other construction workin the shop19Respondent offered no corroborating evidence, either through a writteninspection report or through the testimony of its insurance agent, Heimbur-ger(infra),of a March inspection dealing with the railing 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe last four days? Do you remember?A. Well, it was more of the construction of the hand-rail for the steps. That, and, then, just a few odds andends. Smoothing down where it needs to. Where theywas going to be having their hands on.Q.When you sayconstruction,you referring to er-ecting the hand rail, putting it up, and then, smoothingitdown?A.Well, this is-the hand rail consists of a fencearound the balcony and down the steps. The onearound the balcony is completely enclosed, and the oneon the steps is a 2 x 4. And this one on the steps wasthe main thing on the last of it to get up.Q. How high are those steps?A. From the floor?Q. Do they go up about a story?A. Yes, ma'am.A.Warren Heimburger, sales representative for SentryInsurance which issued policies to Respondent covering vir-tually all of its risks, including fire, casualty, general liabilityand workmen's compensation, testified that his companymakes periodic plant inspections, the frequency dependingon the size of the risk, and that this means four inspectionsa year for Respondent; that recommendations resultingfrom inspections are either "urgent"(which must be fol-lowed up), "important" (within the client's discretion), or"casual" (friendly advice), the last given orally unlike thefirst two which are so marked on the written inspectionreport; that an inspection conducted March 21 resulted in"important" recommendations to cleanup the place includ-ing installation of appropriate receptacles for dirty rags andremoval of debris from the aisles,and recommendations toinstall a water main with fire hydrants around the building,to put a safety fire door between the body shop and the restof the building, and to check and tag the fire extinguishersand obtain the necessary underwater laboratory-approvedsolvents for the paint shop; that another inspection wasmade in July by an engineer followed up by his supervisorthat same month,resulting in follow-up recommendationson the water main and hydrants and as to the fire door, bothof these being "urgent"; that the failure to take the neededsteps by July despite their "urgency" was not unreasonablebecause they took time, and at least in respect to the firedoor the delay was partly due to Respondent's having towait until July to get information from the insurance com-pany as to where to purchase the door 20201 sought to obtain for the record the underlying inspection reportsRespondent was unable to locate in its files its copies of any relevant corre-spondence with the insurance company According to Helmburger,the insur-ance company's file for Respondent was in the possession of its engineer whowas then on circuit and could not be contacted but was scheduled to rein-spect Respondent'spremises the following week Respondent,to whom Iissued an appropriate subpena,was unable to locate the engineer to effectserviceCounsel for the General Counsel was unwilling to agree to theposthearing introduction of the insurance company's file although not ques-tioning its authenticity She contended that responsibility for its productionrested with Respondent who had called Heimburger as a witness and that inthe absence of the reports("the best evidence")an appropriate inferenceshould be drawn against Respondent although Heimburger's testimonycould properly be consideredWhile both parties were willing to continue thehearing until the reports became available and witnesses through whom theywere offered could be subjected to cross-examination concerning them, I didnot feel in all the circumstances that the matter warranted a delay in thee.Final preelection eventsAbout 2 days before the election, according to employeeWehrle, he was called into McKenzie's office where Mc-Kenzie asked him if he thought it would help to pay theUnion to come in and talk for the men, and Wehrle repliedthat he did not know; that McKenzie said that if the Unioncame in it would take Wehrle 4 years under the contract toget journeyman status and Wehrle, with only 3 years, wouldbe an apprentice; that McKenzie asked him to vote againstthe Union and said that if he did the Companywould givehim a raise, win or lose; and that McKenzie asked him toreturn the next afternoon and tell him what he decided todo, but that he did not return. McKenzie's testimony wasthat he called Wehrle to his office on that occasion to tellhim that he owed McKenzie a favor and urged him to voteagainstthe Union, and that Wehrle replied that he did notowe him a favor, ending the conversation.Also about that time McKenzie approached employeeShaffer, according to the latter, in the lunch area and askedwhat he thought would happen in a couple of days, andShaffer replied that he did not know and that he had beenon the Company's side at one time. McKenzie asked himwhat some of the Union's good points were, and Shaffermentioned holidays and insurance.About noon on the day before the election 21 Campbelldelivered the following speech on the inspection lane to allthe employees:MenThis last opportunity I'll have to talk with you as agroup and I want to go overa few last minute thingsconcerning your decision on this Union matter. I don'tlike to use these notes, but I have to have a record ofwhat I say-I know that you are being told that theUnionis going toget everyonea nice big raiseand thatifyour satisfied with the l0¢ I gave you, OK. I havetold you that I thought you would be satisfied with mymanagementof the deal without the Union. If youdon't believemeand want to believe the Union goahead-I hear the Union is promising you that ev-eryone will be makinga min.of $4.50 except appren-tices,andwe'llbeginraisingfrom there innegotiations.-If you believe that, then you better votefor the Union. I also know you're being told that youwill get the Teamsters pension fund by paying $5.50more amonth then the $9.00 dues youget $350.00 amonth pension after 5 yrs. of paying into the plan. Thatmay be true-I don't know, but what they arenottell-ing you is that before that can happen,I have to agreeto put it in a contract here and pay money into italso.-I have told you before that if youvote this Unionin I amgoing to deal hard and coldwith the Union andI don't intend to give aninch onanythingunreasonableThe law givesme thatright and I intendto use it.Beforeyou get into any organization that charges you $50.000initiationand $9.00 a month, you better think aboutclosing of the hearing21The election was held about 3 30 p in H. A. KUHLE COMPANYwhat good they'll do you, and what can happen oncenegotiations start. A perfect example I know of aboutnegotiations is here @ Huss & Schleiper they were onstrike 260 some days and after settlement they votedthe union out because it did them no good. Now I amtelling youyou had better think about your vote be-fore you get the Teamsters in here and are stuck withthem, and all the problems theycould cause.If youbelieve the Union is going to get you everything theysay they will-then go ahead and vote for them, butremember 4 or 5 months from now when there stillmaynot be any contract or any raise and the union istellingyou youhave either got to take whatBob Campbelloffers or strike-don't come to me forhelpsaying wemade a mistake, I am telling you today it could hap-pen-After Wednesday if you vote for the union, you'-ve chosen them to help you and you'll have to stick withthem because I can't help you then.22On the morning of the election McKenzie asked Harpner,leadman in the body shop, how things were going and Hap-ner replied it had been slow getting started because someemployees had visited the shop to talk about the Union 23McKenzie reported this to Campbell who testified that Mc-Kenzie named the three and that he was aware of theirunion leanings. Campbell thereupon called Skowronski,Mortland, and Sowers into his office and told them he hadbeen getting complaints from the body shop about theircampaigning for the Union, and that if they did not stop hewould "raise hell." According to Sowers, Campbell statedthat it had happened on company time. The bodymen par-ticipated in the conversation but were not reprimanded.Sowers and Skowronski testified there is no rule againsttalking on company time and that they received no com-plaints about neglecting their work. Sowers denied thatCampbell said at this time that they were free to vote for andcampaign for the Union. Skowronski was not asked. Mort-land did not testify about the incident. Campbell testifiedhe read the following statement to the men in question,except that he substituted "raise hell" for "have to takedisciplinary action" because he "was getting a little hotunder the collar":Fellows-Ihave been getting a lot of complaints from people inthe shop that you 3 have been bothering them about theunion. Now I want to get 1 thing straight, you fellowsare free to vote as you want and campaign for the unionall you want, but you do it on your own time and quitbothering these other people and disrupting theshop-I am warning you that if I get one more com-plaint, I am going to have to take disciplinary action-is that clear.According to Campbell, "just plain visiting" is not al-lowed in the shop; nor may employees talk about subjectsother than business on company time, and although thereare no published rules to this effect, McKenzie "is supposed22 Emphasis Respondent's23He did notmention names,he said, but he was referring to Skowronskiand Sowers Evidently Mortland had been there too97to have told the men" about this at meetings. EmployeesMortland and Sowers testified that they have never beentold that they were not permitted to discuss matters otherthan business on company time, and that they in fact didso in the presence of supervisors without incident.24 UnlikeSowers, however, who said that in his 8 years with the Com-pany he had never heard of any employees being told heshould be in his own work place and not talking to others,25Mortland acknowledged that sometimes in his 4 years ofemployment if there were not enough people at the backparts window to get the needed parts they were told "there'stoo much conversation up here, stay in your stall, and ifthere's over two or three guys there, come up. That was all."f.The election and objectionsThe Union lost the election by a vote of 15 to 11 on May24, and on May 31 filed objections to conduct affecting theresults of the election. The objections were fairly similar tothe unfair labor practice allegations. On July 21, the ActingRegional Director issued his report and direction of hearingto be scheduled by the Officer-in-Charge of the Sub-Region.On October 27, the latter ordered the cases consolidated forpurposes of hearing.g. Postelection eventsMortland and Sowers testified that they were called to ameeting of all the employees presided over by McKenzieand also attended by Campbell sometime between 10 daysand 3 weeks preceding the hearing, at which McKenzie reada statement informing them when the hearing would be heldand advising them that if the Company lost it could take twoor three appeals consuming perhaps months or a year; andthat during this period the employees could get no wageraise or other benefits. Mortland added that McKenzie re-peated the substance of that meeting's message the follow-ing day on their coffeebreak in the presence of one or moreothers whom he could not remember.On the last day of the hearing Skowronski testified that2 days earlier, while standing at the timeclock with Mc-Kenzie, Shaffer, and the bookkeeper, McKenzie was talkingabout the hearing (which was then in its second day) andsaid he was wondering if it would not have been better todo what another company did, to wit, as soon as it heardrumors of a union in the shop it fired all the employees.26McKenzie returned to the stand as the final witness in thecase immediately following the above testimony of Skow-ronski. He was not interrogated concerning that testimony.He did testify that about a week before the hearing he readthe following statement to the employees, and that he saidnothing else at the time:Iwant to mention something that I am sure you are all24 Zimmerman likewise had no knowledge of any prohibition but couldrecall no occasion when he was observed in the act by a supervisor25 Later he said employees were free to "goof off" but then qualified this,when pressed, to "you had to be goofing off quite a bit before they ever saidanithmg to you "6 Skowronski testified that he did not report the matter to counsel for theGeneral Counsel until that morning because he did not appreciate its impor-tance 98DECISIONSOF NATIONALLABORRELATIONS BOARDtired of hearing about and thats this union situation.4. Section 8(a)(3) -Massey's departureThe hearing will be held on Nov. 14 and all of you whoMassey was hired as a mechanic by Respondent in Au-gust 1971. In October 1971 he was transferred to the officehavesomestatementsalso.job.Massey testified that shortly after he contacted thewho nts il mayprhave toobably haveUnion, his workload increased; that he was ordered byBob & I will be there to give our side and it probablywill be a couple of months before we get a decision. Ifwe lose we have the right to appeal the decision. Ourappeals may take as long as a year.Of course if we winthe union can appeal also.Until thishearing is over we are not goingto do any-thing aboutour wage Structure.Bob will consult withour Attorneyat the time to determine if we are free togive wage increases.We have not done so until now because we are alreadycharged with unfair labor practice for doing so.McKenzie also testified that the foregoing statement hadbeen prepared by Campbell and that the latter had attendedthemeeting. In this connection, Campbell had testifiedpnor to the employee testimony concerning thismeeting:Q. Did you have anymeetingswith your employeesafter the election?A. No.Q. Now, as a matter of fact, Mr. Campbell, didn'tyou havea meetingwith your employees several weeksago, where you told them that if the company lost thiscase they were going to take it all the way to the Su-preme Court, and it would takeseveralyears beforeanything would have been decided?A. I never hada meeting,ma'am, with any of the-since the election I haven't had all my people togetherfor-all of them, at one time, or in groups, like I hadbefore, at all.Q. You've never made any of these statements toyour employees. In groups.A. Not in groups, no.Q. Okay. Now, Mr. Campbell-JUDGEHERMANDid you ever tell that to any of youremployees other than in groups?THE WITNESS In a place like ours the grapevine isstronger than the word of mouth,it seemslike. But I'venever told-I might have discussed it with one, orsomething like that. Or they asked me what was goingon, and I said there was a hearing coming up, and thatwas all that had ever been said.JUDGEHERMANDid you tell any of your employeesthat you'd fight the case to the Supreme Court, and soitwould be many years before they could get any bene-fits out of this?THE WITNESS No. I never told any employees likethat.Q. (By Mrs.Benassi)Did you ever discuss the casewith your employees in a group?A. No.McKenzie to take incoming calls in the service departmentwhich had theretofore been handled by McKenzie or RonHarris; that he had to go down himself to the new trucksbeing serviced to get the necessary warrantyinformationwhich had theretofore been gathered for him by McKenzieand Harris; that he had to "run parts" (pickup needed partsaway from the building) "more and more often" which wasnot among his duties when he was first assigned to the jobthe previous October; that he was required for the first timeto put shipping receipts on all warranty parts that were tobe returned to GMC; and that in the meanwhile the warran-ty work itself had increased so that he was unable to handlehiswork "very well"; that when he had been given thewarranty job he explained to McKenzie that he lackedmathematical ability but McKenzie told him not to worrybecause that was why they had an adding machine, and thatwhen he made mistakes McKenzie simply told him to care-ful; that after he contacted the Union McKenzie would losehis temper and "bawl [him] out" for his mistakes aboutevery other day; that before the Union the girls in the officewould correct his mistakes for the most part but that af-terwards they watched more closely and brought them toMcKenzie's attention "and he would jump on [Massey]about it more and more often," 27 threatening on one occa-sion that if he could not do the work "then you ain'tgoingto be doing it"; that the work began to pile up on his desk;but that he protested the added burden only once and neverreceived a response from McKenzie; and that it was be-causeof McKenzie's treatment of him that he found anoth-er job and quit on April 3.On cross-examination,Massey admitted that he toldCampbell he was quitting because he had found a betterjob; that job, with Norfolk & Western Railway Company,paid $5.25 an hour as against $3 with Respondent; 28 thathe applied for that job initially in July 1971 but lacked thenecessary experience as a mechanic (by 3-1/2 to 4 months)so went to work for Respondent in August and then reap-plied at Norfolk on March 1, 1972, before signing the Unioncard.29 Recalled later by the General Counsel, Massey stat-27Massey conceded that the girls may "possibly"have called his mistakestoMcKenzie's attention before, and in response to the question whether hemay have been making more mistakes during this period,he said,"Possibly,yes, sir I don't know "28His request for a raise had been rejected29His testimony in this connection was somewhat less than frankQ Mr Massey, when did you apply for ajob at Norfolk & Western9A It was in March that I appliedQ Could it have been March 1st, 19729A I don't remember the exact dateQ Have you ever seen Mr Scott's signature on anything9A Yes, I haveQ Mr Massey, I'm going to show you a letter which is on the Norfolk& Western Railway Company head, and over the signature of J A Scott, H. A. KUHLE COMPANYed that about a week before March 1, by which time he hadgained more than the needed experience for Norfolk, anincident arose in which McKenzie called him a liar and thatthisupset him.McKenzie placed the incident in lateMarch.3oMassey also admitted that the change in answering thetelephone involved the introduction of a new system. Priorto the change the operator rang the shop area where Mc-Kenzie and Harris were working. After the change she nolonger rang the shop area but the office where Massey wasworking, and he merely had to reach over his desk to Mc-Kenzie's to pick up the phone.31 He further admitted thatprior to the assignment of the new duties he testified to,there were times when he completed his regular work beforequitting time and had to report to McKenzie to be givenother work.McKenzie testified that Massey's assignment to clericalduties in the fall of 1971 initially entailed his computing themechanics' time and labor cost on the customers' workorders; that since this included the warranty tickets, it wasdecided around the beginning of January 1972 to transfertoMassey the control of the warranty parts; 32 and that latermaster mechanic And, I want you to just read the letter to yourselfQ Does that refresh you recollection any, of when you applied atNorfolk & Western Railway Company?A As the letter states,Q WhenA. It says, March 1stQ Before you signed the Union cardA According to that letter, yesQ Is it correct, or isn't u9A To my recollection. I was sure it was afterwardsQ You were sure what was afterwards)A That I went to see-JUDGE HERMANHow do you feel about it now) Was it before9 Was itMarch 1st, or wasn't 0THE WrrNm According to the letter, it was March 1stJUDGEHERMANWell, is that right, or not9THE Wm,Ess Yes, it isQ (By Mr Lowry) So, you're now stating that you did apply for aposition at Norfolk & Western Railway on March the Ist9A YesQ Had you ever applied for a position at Norfolk & Western before9A I had talked to them, yesQ WhenA It was in, I believe, July Of '71Q What did you talk to them about9A Possibility of employmentQ So, you actually talked to Norfolk & Western Railway in July of19719A YesQ About employmentA YesQ And, what did they tellyou,at that time?A Told me that I didn't have the required timeQ And, what was the required time9A Four years' experience as a mechanicQ So, what did you do thenA I go the job with Mr CampbellQ As what9A As a mechanicMassey also applied for another Job in November or December, accord-30mg to his testimony, but rejected that company's offer of what he "believe[dl"was $4 12 an hour He did not say why31Only if the call was for McKenzie or Harris did he have to leave theoffice to locate them No reason appears why Massey could not have had theoperator buzz the shop in such a case32 Transfer of this task to Massey involved a conversion of the filing systemfor work orders from numerical to alphabetical, the former system having99on, in March, he was asked to answer all phone calls for theservice department because customers were complainingabout not being able to get phone calls in the shop, and theycould be answered quickly at the desk by Massey who couldascertain the nature of the calls, handle some himself, andrefer the others.McKenzie also testified that about a week before Masseyleft he came to McKenzie and asked, "Would you be madif I quit?" McKenzie asked why, and Massey answered thathe had secured a job at Norfolk's diesel repair shop on thestrength of an application reciting that he had obtained therequired diesel training at H. A. Kuhle Company; 33 andMcKenzie told Massey he had no objection to Massey'sleaving.5. Section 8(a)(5)-The authorization cardsMassey, Mortland, Zimmerman, Skowronski, and Sowersall signed authorization cards at the union office on March6 in each other's presence. According to Massey the cardshad been given to them by President and Business Repre-sentative Clapper who stated they were membership appli-cations and that signing them would protect the men againstbeing fired if the Company learned of their attempt to or-ganize. They all read the cards before signing. Wehrle andShaffer read the cards that were given to them withoutexplanation by one of the office girls at the union hall onMarch 7, and signed them. Meyer, Neeley, and Dicksonread their cards at the union hall before signing them onMarch 7. They received the cards from one of the unionmen there. Meyer could not recall what the man had said,but Neeley testified that they were told the cards were mem-bership applications and to protect their jobs "and see howmany wanted a union in," and that nothing was said aboutan election until later. Dickson's testimony was that theywere told the cards were forjob protection "and if they werevoted in, then, this was my application to become a memberof the Teamsters." Zeeb signed at the union hall on March7 after reading the card. Asked what the union man told himat the time, he replied: "He said it would be-it wouldprotect my job. And, I wanted to join the Union." Good-bred,Kaufman and Smith signed at the union hall onMarch 8 after reading the cards and, according to Good-bred, after being told by the union representative that thecards were "to show that the Union was going to representus." Smith did not remember what they had been told, andKaufman said he did not remember being told anything bythe union man. 4 Seibert signed his card on March 7 at theCompany's place of business after reading "the top part"and just glancing at the remainder. He did not recall any-thing that was said to him at the time. Cravens and hisbecome too cumbersome for speedy retrieval for discussion with the growingnumber of customers33He apparently had not since his mechanic's Job at Kuhle had lasted onlyfrom August to October, which was short of the 3-1/2 to 4 months needed34Kaufman said that despite his reading the card (bearing at the top, inlarge dark print, the words "Application for Membership") he did not under-stand it to be such an application because he had been told by other employ-ees, before going to the union office, that "it was mainly on job security",but he also testified that in the very same conversation those other employees"said they'd like for us to go over and listen to the Union, and just hear whatthey had to say " 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDstep-father, Foshee,signed their cards at the union hall onMarch 8 after beingtold that theywere forjob protectionand "a count to seehow manypeople were really interestedin theUnion."He filled outboth his cardand Foshee'sbecause the latterdid not havehis glasses,but he did nototherwise readthe cardexcept forthe words, "ApplicationforMembership."Bondand Tolly signedcards at the union hall immedi-atelyfollowing the meeting ofMarch 11. Tolly filled out hiscardafter reading the words,"ApplicationforMember-ship."Bondsaid he couldnot do so, and at his requestCharles Austin,secretary-treasurerof the Union, did it forhim. Tollytestifiedthatthe explanation of the card's pur-pose given at the meeting was that it was an application formembershipand would provide job protectionin case ofdismissal for contactingthe Union, and "thatthere was noobligation."In response to the question, "During this expla-nation,was an election mentioned in this presentation at theUnion hall?" Tolly stated, "Yes There would bean elec-tion."He admitted,however,that his recollection of whathad been said at the meeting was poor.Bond'smemory ofwhat they had been toldat the meeting was also vague. Hedid not rememberwhether anythinghad been said otherthan thatsigningthe card would protect the job.Union PresidentClapper, who deliveredthe address attheMarch 11 meeting, crediblydescribedthe substance ofhis remarks as fairly paralleling those he had made to thefiveemployees who hadcometo theunion office on March6, to wit,that he would first usethe cardsto seekvoluntaryrecognitionbut thatsince thiswas rarelygrantedthe proba-bilitywas that therewould bean election; that the cardswould also serve to protect them in the event of adverseaction by the Companyafter it learned of their interest inthe Union; that the cardsalso constituted regular member-ship applications involving a $50-initiation fee and monthlydues of $9,but thatthere would be no charges until suchtime asthe Unionhad beengranted voluntaryrecognitionor had wonan election and consummateda contract. Thistestimony was substantiallycorroborated by the Union'ssecretary-treasurer,Austin; and employeeHilligoss testifiedthatClapper hadsaid hewould send Campbella certifiedletter, and he could recall nothing elsethat Clapper hadsaid.Hilhgoss,however, who hadsignedhis card on March 9at the union hall, i.e., 2daysbefore the meetingwith Clap-per, testified that hewas told bythe men who gave it to himthat the card was for job protectionand that if the Unionwere "voted in" the card was amembershipapplication butthat if it was notvotedin he was under no obligation to it,so that he understood there would be an election before theUnion became the employees'representative.Although de-nyingthat heread the card,even the words"Application forMembership"in large print at thetop, he admitted that he"saw" them and that he read enoughof the cardto enablehim to fill it out. He made no attempt to get hiscard backafter the March 11 meeting.Younger signed his cardat theunion hallon March 7after reading it.Itwas givento him by Massey who, hetestified, told him thatitwasforjob protectionand was anapplication for membership"if the Unionwas voted in."Massey testifiedthathe explainedto Youngerat the timethat Clapper would first seek voluntary recognition but thatthere would probably be an election because he did notthink Campbell would grant recognition.Younger did nottry to get his card back after attending the March I1 meet-ing where Clapper confirmed what Massey testified he hadsaid were Clapper's plansHapner read,filled out, and signed his card on March 7in the body shop. The card wasgiven tohim bySowers whotold him that it was forjob security and that most of the menhad already signed. No one else was present.On directexamination he could recall nothing else that Sowers hadsaid at the time, but onvoir dire,in response to the questionwhether Sowers had mentioned anything about an election,Hapner stated,"I think they(sic) said that they had to haveso many cards before they could have an election,or some-thing like that." 35B. Analysis1. 8(a)(1)a.GeneralIt is clear from the foregoing that Respondent,faced withthe organizing drive to which it was concededly hostile, anddetermined to defeat it, launched a counter campaign ofspeeches and other action directed to that end.Some of itsconduct exceeded the bounds imposedby theAct; some ofthe conduct charged and found, however,was not unlawful;and some did not occur as charged.The incriminating evidence came from a substantialnumber of employees, most of whom impressed me asstraightforward on the basis both of demeanor and generalconsistency.36 Indeed, some of these employees were, on thewhole, favorably disposed towards Respondent. On theother hand, I have found Respondent's principal agents towhom the alleged misconduct had been attributed to be lessreliable on the basis of their demeanor and of serious dis-crepancies and other weaknesses in their testimony,some ofwhich has not yet been mentioned but is describedinfra.Accordingly,Ihave resolved actual testimonial conflictsagainst Respondent 37 except where otherwise noted on thestrength of specific considerations indicating a contraryconclusion.At thesame time it must be observed that someof the misconduct testified to was admitted and insufficient-ly explained away, and some was undenied save in the mostgeneral terms like McKenzie's testimony concluding his di-rect examination:Q (By Mr.Lowry)Mr. McKenzie,can you recallany other conversation with any employee regardingunion activity?15Morr signed a card in the shop on April 20 after reading it Sowers, whogave it to him, said it was an application for membership and would protecthis job3Noted also was their readiness(except for Goodbred and Massey) tobear witness against the employer for whom they are still working SeeGeorgia Rug Mill,131NLRB 1304, 1305,The Coca Cola Company, FoodsDivision,196 NLRB 892, fn 537 In some instances bolstered by additional grounds specifically set forth H. A. KUHLE COMPANYA. No.Q. Did you have any other conversation?A. No.Q.With any other employee, regarding the Union?A. No.Ido not deem such testimony an adequate negation ofspecific accusations, particularly sinceMcKenzie was notpresent to hear the adverse testimony which might well haveserved to remind him of certain forgotten events not con-templated in his overall denial. Even were I to assume (de-spite the absence of supporting evidence in the record) thatin hispreparation to testify all such matters were broughtto his attention by Respondent's counsel, his demeanor inresponding to questions concerning each incident allegedby General Counsel'switnesseswas a fit subject for myobservation the absence of which was not compensated forby the single denial.Of special significance in this connectionwasRespondent's facile denial, in its statement of position to theRegional Director upon the filing of the charge (G.C. Exh.29), that McKenzie had engaged in any of the challengedbehavior or had even been aware of Massey's union involve-ment prior to his separation. Either this was cavalierly donewithout having consulted McKenzie, as both he and Camp-bell testified, or else the information Respondent gave itsattorney was knowingly false in at least some respects be-cause, as shown above, McKenzie admitted to some ques-tioning of Massey in March concerning the Union andadmitted to knowing of Massey's interest in the Union inMarch.Further undermining McKenzie's credibility, in my opin-ion,was his denial that he had discussed the case withRespondent's attorney until the day prior to his taking thewitness stand.Not only did such position inherently lackveracity, but Respondent's attorney admitted at the hearingthat he had "had several conversations with Mr. McKenziefrom the period from late March through yesterday."Counsel's attempt to explain McKenzie's lapse by contend-ing that all McKenzie had reference to was his "testimonyin today's proceeding" ignores the breadth of his denial:Q.Mr. Lowry never talked to you about whetherany of these things had happened after that election?A. No.Q.When was the first time you ever discussed yourtestimony with Mr. Lowryor gave him your side of whathad happened?Ihave also noted McKenzie's self-contradictions in re-spect to his discussions with employees concerning theUnion. After testifying on direct examination to certainconversations he had with Younger and Wehrle about theUnion he flatly, repeatedly, and emphatically denied oncross that he had ever discussed the Union with any employ-ee but Massey. Of this he was "absolutely sure," beyond thepossibility of faulty recollection. Yet when he was specifi-cally asked on cross about his attempt to persuade Wehrleto vote against the Union he repeated what he had said ondirect. This peculiar behavior cannot be explained as a sim-ple misunderstanding because in the very midst of his firm101denials, Respondent's attorney interjected that "the witnesson direct examination has already testified to other conver-sations." Nor has any other explanation been suggested byRespondent.Finally, I have taken note of Campbell's denial,supra,that he ever met with his employees as a group since theelection, in light of his preparation of the statement (Resp.Exh. 7) read by McKenzie at the employee meeting calledby him and attended by Campbell just a couple of weeksbefore the instant hearing.b. Prestipulation periodRespondent's conceded strong hostility to the Unioncommenced to manifest itself in conduct inimical to theemployees' Section 7 rights immediately after it appearedthat the organizational activity had begun. On the very dayfollowing the signing up of the first five employees Mc-Kenzie admittedly asked Massey whether he knew anythingabout any union activity in the plant; when he replied in thenegative McKenzie asked him, according to Massey, to as-certain what union the men were trying to get into the shopand Massey pretended to agree.38 That same day McKenzieasked Body Shop Foreman Hapner whether he had signeda union card.Upon learning the following day of Massey's prounionleanings,McKenzie became enraged and threatened Mas-sey against any further activity on the Union's behalf "orelse," simultaneously displaying a clenched fist. Again IdiscreditMcKenzie's version of this conversation. AsRespondent's brief says, the disclosure of Massey's bent forthe Union after the previous day's conversation "came as asurprise to McKenzie." Yet there was no reason for such "asurprise" on Respondent's theory. McKenzie's version ofthe entire previous day's conversation was that he askedMassey "if he knew of any union activity on the floor" andthatMassey replied, "None." There was no inconsistencybetween such a lack of knowledge on Massey's part and asubsequentconversation about the Union, and hence nooccasion for "a surprise." 39 Moreover, Respondent's briefassignstwo reasons for the "surprise," one being that "[hehad] believedMassey earlier." Again, on Respondent'stheory the reason adds nothing to the "surprise" defense.On the other hand the "surprise and belief" make muchsensegivenMassey's version of the earlier conversationbecause after agreeing to engage in surveillance for Mc-Kenzie, his prounion stance must haveseemeda gross actof perfidy which could easily warrant an outburst like thatdescribed by Massey.Such a threat, of course, is a clear violation of Section8(a)(1), and although its force was reduced by McKenzie'sreturn within a half hour to tell Massey that nothing he hadsaidmeant that Massey was fired, the memory of theclenched fist and accompanying "or else" must be deemedto have survived. Moreover, the request that Massey ascer-38 For the reasons above, I have credited Massey's version of this conversa-tion over McKenzie's39 Indeed, if all Massey said was that he had heard nothing about unionactivity,McKenzie would have had no reason for surprise even if Massey hadsimultaneouslyproclaimed his preference for the Union 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDtain the identity of the Union was a form of solicitation toengage in surveillance which, while not on its face perhapsas serious as a similar solicitation to identify union adher-ents and hence not strictly controlled by cases holding suchsolicitation to violate the Act, nevertheless sought to obtainthrough a unit member organizing information which Re-spondent evidently recognized it was not entitled to gatherdirectly, and this also violated Section 8(a)(1). Cf.Lawler'sCafeteria & Catering Company,138 NLRB 358, 360. In thiscontext, moreover, and in view of the other violations foundinfra,Ialso find McKenzie's interrogation of Massey andHapner coercive and violative of Section 8(a)(1). SeeN.L.R.B. v. WKRG-TV, Inc.,470 F.2d 1302 (C.A. 5, 1973).A few days after the Union's recognition request wasrejected, as we have seen, McKenzie told Massey he wasglad because the Union's bargaining demands would havecaused a strike.40 This statement, together with the repeatedreferences to a strike in Campbell's speeches (considered inmore detail,infra),amounts to an unlawful warning of thevirtual inevitability of a strike. Cf.Clapper's Manufacturing,Inc.,186 NLRB 324, enforced, 458 F.2d 414 (C.A. 3, 1972).McKenzie's further statement that in the event of a strikeRespondent "wouldjust close the gates" constitutes a sepa-rate violation, in my opinion. I see this statement not as amere declaration of intention to keep the plant closed forthe duration of the strike, but as an unmeant threat to goout of business, another in the chain of threats calculatedto discourage support for the Union.When it became clear, following Campbell's rejection ofthe Union's request for recognition, that an election wouldresolve the issue, McKenzie assumed a more aggressive role.He threatened Massey and Younger that in the event of aunion victory the employees would no longer be able towork on their own cars on the Company's premises, and healso told Massey that if the Union came in the employeeswould no longer get discounts on parts and that the existinglaxity for tardiness and failing to return tools to the tool cribwould be replaced by discipline. Such threats to hardenworking conditions were obvious additional violations ofSection 8(a)(1). As indicated above, McKenzie's testimonytouched only on the matter of the men working on theircars, and his sole explanation (fn.7, supra),was that if thepractice were permitted to continue grievances would befiled on the theory that Respondent was discriminatingagainst those employees who chose not to use its facilitiesfor this purpose. Evidently aware of the implausibility ofthis argument, Respondent modifies it in its brief to urgethat the reason to anticipate grievances was that "not everyemployee could use the shop simultaneously and a questionof fairness would always be present." One difficulty withthis position is that, as has been stated, it is at odds withMcKenzie's testimony on which it purports to rest. More-over, the brief, going quite beyond the scope of McKenzie'stestimony, seeks to extend the argument as well to the dis-counts on parts. Just how the inability to "use the shop40 As shown above, McKenzie's version was that the men might havestruck over the grant of recognition In addition to the general reasons I havestated for resolving such conflicts against McKenzie, his position is particu-larly weak here because itsuggeststhat the men did not want the Union Assimultaneously" bears any relation to the parts discounts isnowhere explained, as indeed it could not be.McKenzie also continued his probing during this period,asking Hapner-who, on the basis of his earlier interroga-tion and the position he held, appeared likely to favor theCompany-if he knew "what was going on about theUnion." And he told several employees, as Neeley testified,that if the Union came in, the night shift would work laterhours and that four men would have to move to the nightshift,which consisted only of three at the time. As shownabove, McKenzie's testimony made no mention of a changein hours but he did admit having said that four men wouldhave to move to the night shift, although he geared it to a"strict seniority" system rather than to a union contract.However, not only did he not specifically deny that theconversation had involved specific reference to the Unionbut the very concept of "strict seniority" is virtually peculiarto the presence of a union.This supports the General Counsel's positionin respectalso to the work schedule revision Massey was ordered toprepare. Since that schedule (G.C. Exh. 7) reflects thechange in hours testified to by Neeley as well asan increasein the size of the night shift it tends to corroborate Massey'stestimony that McKenzie had told him that the new sched-ule would become effective if the Union came in. However,Ido not find, as urged by the General Counsel, that Mc-Kenzie told Massey to notify Mortland that he was one ofthe four who would have to change shifts. I note the absenceof any evidence that McKenzie resented Massey's dere-liction in failing to execute such an order or that McKenzieeven inquired as to whether it had been executed.I also notethat while Mortland's opposition to night shift work wasclear, the record nowhere indicates that the other three mento be affected were not so opposed, yet neither does itappear that McKenzie took special pains to bring the matterto their attention. Finally, in view of thestressplaced by theGeneral Counsel on the frequency of mechanics' visits tothe office where the schedule was clearly visible, a specialmessage toany of them seems superfluous.Nor do I find merit to General Counsel's contention re-garding the poster dealing with safety equipment. McKen-zie testifiedwithout contradiction that Respondent hadnever purchased safety equipment for its employees. Andthere is no evidence to rebut the inference that the menbought their own. General Counsel's reliance on Massey'stestimony in this connection is misplaced. All he testified towas that he had not been required to purchase any prior toMarch 1, 1972, at which time he was not working as amechanic; and he admitted that he did not know about theother employees. In these circumstances, I do not creditMassey's statement that McKenzie said the policy wouldbecome effective only if the Union came in, and GeneralCounsel has failed to sustain the burden of proving that thepolicy was other than as described in McKenzie's testimonyand as announced to the employees at a servicemeeting, i.e.,that in replacing existing equipment at any time thereafterthe men should follow OSHA requirements.c.Poststipulation periodwill appear below, the record indicated precisely the oppositeRespondent's efforts intensified once the election date H. A. KUHLE COMPANYwas set. Its principal concentration was on its meetings withthe employees, but it also found other means to spread itsmessage.Although theGeneralCounselquestionsRespondent's position that its affirmative case at the meet-ings was made entirely by reading the prepared remarkscontained in its various exhibits 3-5 and relies primarily onthe employees' testimony of what was said by Campbell, Ido not share such doubt. Campbell's testimony in this re-gard is supported by substantial employee testimony that hewas reading; furthermore the substantive remarks recalledin the employee testimony are sufficiently corroborative ofthe written documents, and variances may as readily beexplained on the basis of the employees' imperfect memo-ries as on the self-serving nature of portions of the docu-ments; and finally, the documents as a whole, in myopinion, hurt more than help Respondent's case, as will nowappear.(1) The speechesCampbell launched his series of employee meetings withone for the entire unit complement on April 21,the dayfollowing execution of the stipulation for consent election.His speech left no doubt of his strong opposition to theunion,but, although containing statements apparently care-fully skirting the fringes of legality,41was not unlawful initself.Thus,he commenced by assering he "kn[e]w" (which,as far as the record shows, he did not)of "pressure" put onthe men by some' employees to sign cards,but that theirsigning did not commit their votes in the upcoming election.He then went on to say that he had his ideas about runningthe place,and "Just because the election is coming up andyou may choose to have the Teamsters represent you, I amnot going to change my mind about what I want to do here,"from which an inference could be drawn that if he had madeup his mind to have certain working conditions he could notbe induced to change it and bargaining therefor would befutile.I do not draw the inference at this point but note thematter for further consideration,infra,in a broader context.Campbell continued by indicating he would deal with theUnion if it won the election but that"just because you votea union in here the Company doesn'thaveto do anything.Nothing will ever be done here Union or no Union withoutCompany agreement." He added that if the Company didnot agree to "something unreasonable"the men's only alter-native to yielding to the Company would be to strike. Andhe concluded by stating his opinion that the men would notbenefit by paying money to an outside organization, and byexpressing the hope that each would be"man enough to talkfor yourself'(emphasis Respondent's).Thesuggestion thatit is unmanly to accept the statutorypolicyfavoring collec-tive bargaining seems a snide appeal to passion over reasonbut not in itself unlawful.Campbell continued his speechmaking in the group ses-41 I say this advisedly because regardless of grammer, syntax, vocabulary,and spelling, the speech, purportedly written entirely by himself save for hisbookkeeper's assistance in spelling, reflects a remarkable understanding ofan employer's rights under the Act for one who admittedly "wasn't versedin union mattersat all" when he received the recognitionrequestIn pointof fact, Respondent's brief states that preparation of the speeches followedCampbell's receipt of advice from his attorney103sions he thereafter conducted, commencing each meetingwith prepared remarks which uniformly reiterated his initialstatement that signing a card did not bind an employee inany way and "set [the men] straight" as to any illusions theymay have had that the Union was a guarantee to betterconditions. On the contrary, a union victory irr the election"will only give you the right to sit down and begin talkingwith me. I don't have to agree to anything. I don't want toand you can be assured I won't agree to anything I feel isunreasonable. Thelaw allowsme the right to deal hard withthe union-and you can be assured that I will." Of courseit is true that an employer may be "hard" with a union andthat he is not obliged to agree on anything in particular orto reach agreement at all. But Campbell did misstate the lawin saying that the Union's certification would only give itthe right "to sit down and begin talking." Implicit in hisremarks was a rejection of his obligation to bargain in goodfaith in an attempt to reach agreement. Instead he "assured"the employees that he would not agree to anythinghe feltto be unreasonable, a jump from the statement in his earlierspeech that he did not have to agree to anything objectivelyunreasonable. The obvious inference to be drawn by theemployees from the conjunction of speeches thus far wasthat his "deal[ing] hard" would consist of his refusal evento listen to argument which might, in the words of the earlierspeech, cause him to "change [his] mind." If that happened,he added, there was "no choice but to strike," and if theydid strike they ran the risk of replacement. The naturalinference from this was that the men stood an excellentchance of losing theirjobs even if they struck to protest anunlawful refusal to bargain, a further unlawful misrepresen-tation of the law. SeeTommy's Spanish Foods,187 NLRB235, enforced as modified in other respects, 463 F.2d 116(C.A. 9, 1972).Proceeding next to his point marked "4th," Campbellassumed for the first time,arguendo,that he would bargainseriously, stated that the negotiations would "start fromscratch," 42 and cited "some union contract provisionsaround this area ."43 He noted a management rights clause,commenting "even with a contract we still would run thebusiness as we see fit," thus leaving the false inference thatbargaining was futile because first, a similar rights clausewas inevitable, and second, under such a clause the employ-er had as much authority as if there were no contract orbargaining representative. He also pointed to a checkoffclause, commenting that the payroll deduction "includesassessments the union may authorize, also, and you paywhether you want to or not because you never get the mon-ey," again substantial misrepresentations, because first, theindividual employee would have to "want to" in order tomake any deduction legal, even assuming Campbell agreedto such a clause, which "hard" employers generally do not;42While such a statement is not itself a violation, as Respondent argues,ithas been held a violation in a context of other coercive conduct. E.g,American Manufacturing Company, Inc196 NLRB 248 fn. 2,The Coca ColaCompany, Foods Division,196 NLRB 892,N L R B v. Kaiser AgriculturalChemicals, 473 F 2d 374 (C A 5, 1973) 1 find it coercive here because of thecontrast noted below between this threat and the promise to do more for themen if they forego the Union, and because of the overall coercive atmo-sphere43Although this sounds like more than one contract, it was only one, andnot a Teamsters contract 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDand second,because the failure to pay assessments-as dis-tinguished from dues and initiation fees-could not serve asa lawful basis for discharge in any event,and any attemptby the Unionto compel Respondent to make such deduc-tion would have violated theAct.J-M PoultryPacking Com-pany,Inc. d/b/a Dixie BroilerCo., Inc (United PackinghouseFood and Allied Workers,Local 673 AFL-CIO),142 NLRB768, 769.Thencame the announcement of the wage increase 44which,until then,had been contingent upon authorizationfrom the Kuhle estate which was purportedly given nowbecause Campbell was close to buying the place. 5 Indeed,he continued,he had"a lot of ideas"for improvements butcould do nothing now for fear of having the Union chargehim with"attempting to bribe you." 46 However,and de-spite the "closeness"of his "closing the deal,"he noted thepossibility that he might not buy the place and that nobodymight,in which case the business would be"terminate[d],"and to "be honest"with the men,he announced,"Idon'twant tobuy adealership where the employees feel they needa union to represent them and where there will be possiblelabor trouble."He went on to "promise...ifyou'llgiveme a chance to work directly with you . . . that I am goingto be fair and reasonable,"and he concluded by saying thatuntil then he could not do anything"because of the electioncoming up"and "[his]hand tied because of it,"but that ifthe men "g[a]ve [him] a chance,"they could be "assure[d]"theywould not need a union to talk for them.As betweenthe carrot of fairness and reasonableness for giving him achance and working directly with him and the stick of hard-ness(which in his terms necessarily translates into unfair-nessand unreasonableness)forfeeling they need aunion-if indeed against his better judgment he evenbought the place-it is difficult to choose which had thegreater impact on the employees;but that both were coer-cive in the circumstances of this case can scarcely be doub-ted.Campbell's final speech,once again to all the employees,came the day before the election and was brief.On thisoccasion"hard"became"hard and cold"in describing howhe would deal with the Union if it were voted in, and hewould"not give an inch on anything unreasonable."By thistime, however,as indicated above,"unreasonable"had vir-tually became the descriptive adjective for any demand bythe Union.And heagain warned of a strike as the culmina-tion of lengthy negotiations,mentioning a local company asan example.As indicatedsupra,Respondent's constant andpersistent efforts to impress upon the employees the futilityof bargaining and the inevitability of a strike as the neces-sary consequence of a union victory in the election violated44 Analyzedin detail in section(2), infra45He testifiedthat theywere"more or lessagreed on price at that timeAnd it lookedlike the banks were going to loan me themoney And [MrsKuhle] said,being we'rethis close, if you want to go aheadand give the menthe Ten Centan hour raise,go ahead "46 Even ifthis legal positionwere sound, which it is not(Sinclair &Rush,Inc, 185 NLRB 25, Dodson 'sMarket, Inc, d/b/a Dodson IGA Foodliner,194NLRB 192), surely thelaw is not such an ass as tocondemn an employer'spromises while tolerating his statementthat but for such condemnation hewould make the promisesSee McCormick Longmeadow Store Co, inc,158NLRB 1237, 1242Section 8(a)(1). In making this finding I am fully cognizantnot only of the protection afforded a charged party bySection 8(c) of the Act but also of the more basic FirstAmendment guarantee. But I find Campbell's threespeeches, considered together, and in the context ofRespondent's other unfair labor practices, to constitute nota mere expression of views to discourage union support buta part of a coldly calculated attempt to repress such supportby deceit and intimidation on the one hand and by theannouncement of the wage increase and implied promise ofadditional benefits on the other. At the very least thespeeches reasonably tended to produce that effect, and"The question is not only what the employer intended toimply but also what the employees could reasonably haveinferred."N. L. R. B. v. Kaiser Agricultural Chemicals, 473F.2d 374 (C.A. 5, 1973). Neither the First Amendment norSection 8(c) protects a statement which, "considered only asto the words it contains might seem a perfectly innocentstatement, including neither a threat nor a promise," if whenviewed under all the circumstances of the case it "form[s] apart of a general pattern or course of conduct which consti-tutes coercion.. .." N.L R.B. v. Kropp Forge Co.,178 F.2d822, 828-829 (C.A. 7, 1949), certiorari denied 340 U.S. 810(1950).(2) Thewage increaseAs has been shown, Respondent, despite telling the em-ployees that it was unable to give them any new benefitsuntil the labor dispute was settled, granted the employees a10-cent increase across the board, effective May 5, about 3weeks before the election. It attempted to justify it as thefulfillment of a promise made at a meeting in January atwhich time Campbell's desire to continue a company policywas frustrated by the Kuhle estate's refusal to permit it.The testimony adduced by Respondent failed to establishthe existence of such a policy. Its witness Baker recalled thepolicy as starting "4 years" earlier which, it developed,meantonly back to 1970 and involved a straight 10-centraise each January. McKenzie, however, who testified hehad coauthored the policy with Mr. Kuhle, had it startingin January 1971,47 in the amount of 25 cents. Moreover, sixof the men were denied the benefit in 1971 for variousreasons asto some of which McKenzie's testimony wasconflicting, as shown above, and as to one of whichconsist-ency would have required disqualification of at least onepresent employee for the instant raise.48 In the final analysis,McKenzie admitted that prior to 1972 the determinationwas made on an individual merit basis.49 In contrast, as47 Campbell agreed thatall raises wereon a merit basis prior to 197148 Thus, the principalreason assignedfor denying the 1971raise to Wehrlewas that he was a new employee, having come aboard only7 months earlierHowever, Morr received the raise in May 1972 after 18 daysof service withthe Company49His testimonywas as followsJUDGEHERMAN And do you have any standard by which you decide whogets it andwho doesn't? Or is it simply an arbitrary judgment you make thatyou like this man's work and he's going to get it and you don't likethat man'swork and he's not going to get it Even though he's still satisfactory enoughto stay on the rosterWITNESSHe would be-the person that I would decide if his work wassatisfactory that I could pay him more money, he wouldget more moneyif a person's work wasn't good enough for me to give him any more money, H. A. KUHLE COMPANYstated, the 1972 raise was across the board.Nevertheless, if the raise had been given in accordancewith a promise antedating the advent of the Union, as urgedby Respondent, it still would not have run afoul of the Act.The alleged promise, as testified by McKenzie, was that hewould continue to seek it from the estate. And Campbelltestified that he had tried unsuccessfully several times, suc-ceeding finally because he was "close" to consummating hispurchase of the business. In view, however, of the manyinconsistencies in Respondent's testimony concerning thewage policy as well as the general credibility considerationsnoted herein, and in light of the contemporaneous unfairlabor practices and the fact that actual purchase was stillalmost 2 months away, I do not credit Campbell's testimonyin this respect and find instead that, even assuming thepromise testified to by McKenzie, the Kuhle estate wouldnot have withdrawn its objection to the raise but for apurpose to defeat the Union in the election, a purpose Mrs.Kuhle concededly shared with Campbell. Accordingly, thewage increase violated Section 8(a)(1).(3) Promises at the meetings and their fulfillmentNot only were Campbell's statements at the meetingsconcerning his inability to make promises belied by hisprepared speech to the various groups, as shown in section(1), supra,but consistent with the speech were his promisesto see what he could do to remedy many of the problemsraised by the men at his invitation immediately followingthe speech.50 Indeed, to some extent he went beyond this,as by admittedly promising to attend shop meetings, andoffering in response to one complaint about having to workany overtime at all, to hire an additional parts man so as toreduce the overtime work; and in telling the parts employ-ees, who visited him to inform him they were "on his side,and . . . didn't want to go for the Union," that they wereentitled to premium pay for overtime and should get it if theUnion lost the election but would have to bargain about itif the Union won.51An employer's solicitation of employee grievances orcomplaints "as an instrument to defeat the union" violatesthe Act.N.L.R.B. v. WKRG-TV, Inc.,470 F.2d 1302 (C.A.5, 1973). In the entire context of the meetings and ofRespondent's campaign conduct generally, I find that thesolicitation here "amounted to implied promises of bene-fits," someof which were then in fact confirmed specifically,thus unlawfully interfering with the employees' Section 7rights.Eagle-Picher Industries, Inc.,171NLRB 293, 299-300.The actual fulfillment of any such promise prior to theelection constituted further independent violations of Sec-but I think he might be able to become good enough,I'd keep him at thestarting salary50 Even employees friendly to the Company so testified, including Kauf-man51Contraryto Respondent's contention, I do not discredit Tolly's testimo-ny in this connection simply because he gave it on cross after confrontationwith his written statement to the General Counsel and retracted a strongerstatement he had made on direct examination Campbell's admitted state-ment that if the Union lost he would "straighten everything out" with themen concerning this point is not substantially dissimilar105tion 8(a)(1),Id.at 293;Texaco Inc.,178 NLRB 434, 435.52These included the extensivemeasures, credibly testified toby Goodbred, entailed in cleaning up the place and in im-proving the existing washup facilities. Also attended to wasthe handrail.53Respondent offers no explanation of its improvements inthe "bathroom." But it defends its action in respect to thecleanlinessof the shop and the handrail on the ground thatits correction of these conditions was not by way of responseto the employees' complaints but was required under itsinsurance policy as well as state law and that the handrailwas also required under OSHA standards. Although Camp-bell testified that he so indicated to the men when the hand-railmatterwas raised, such testimony, contrary toRespondent's brief (p. 5), did not extend to the cleannessof the shop. While he testified that the insurance inspectorshad called his attention to the dirty conditions, there is noevidence that this was communicated to the employees.54Indeed Campbell himself testified that his reply to Sowers'complaint about the dirty conditions was that "I couldn'tpromise him or do too much about that, at this time."I do not credit Campbell's testimony that he even told theemployees about any legal or insurance requirements forthe handrail. As shown above, neither Tolly nor Cravens,Respondent's witness, testifying about this conversation,mentionsit,and Seibert, also testifying for Respondent,could recall no such mention by Campbell. When an em-ployer undertakes to solicit complaints from its employeesand then proceeds to remedy them whilean election ispending it wouldseemthat he should at least inform theemployees of any legitimate motivation he has rather thanthe approaching election, as indeed Respondent did here inrespect to the wage increase. For if the reasons for anemployer's action are "known only to him" there is room forimplication that the action is taken "for reasons unrelatedto economic necessities." Cf.N.L.R B. v. Gissell PackingCo., 395 U.S. 575, 618 (1969).Moreover, if he has already started to correct this matterin question for a valid reason he should so inform the em-ployees, as Respondent did here in connection with themen'sexpressed interest in a pension plan. Yet Campbell'sown testimony utterly fails to indicate that work had begunon the railing, and the testimony of Tolly and Cravens fails52 I find no ment to General Counsel's position as to the immateriality ofwhether the correction of the conditions complained of occurred before thefirst or a possible second election On this record I believe that to the extentRespondent had meant to use the grant of such benefits as a weapon it wouldnot have reserved such use for an occasion which may never have eventuated53I am unable to find that the suggestion box was put up before theelectionContrary to the General Counsel (br, p 30), the box was not"undeniably requested at the meeting" at which Zimmerman was presentZimmermanwas the only one to testify that it hadbeen mentioned at themeeting, and even he testified not that it had been requested but that Camp-bell had initiated the proposal to put it up in response to a complaint thatthe employees' complaints generally were not reaching him Nor, contraryto the General Counsel, did Younger (who could not recall its mention at themeeting) corroborate Zimmerman's "certainty" that the box was put up afterthe meeting On the other hand, Cravens testified that he made the box andput it up in March, well before the meeting, and, as stated above, describedin some detail how he happened to remember the time I credit Cravens asto this54 Nor had the conditions been corrected despite the "importance" at-tached to their correction by the insurance company in March 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDto suggest that it had.55 In fact Tolly's testimony that therewas a discussion at the meeting concerning what the dimen-sions should be suggests quite the opposite, and Seiberttestified flatly that such construction had not yet started.The only contrary testimony is that of Shaffer. I am unableto accept his account, however. In the first place it is plainlyin conflict with Seibert's direct testimony and with the infer-encesto be drawn from the other testimony mentioned,including Campbell's. In the second place, Shaffer referredto a March inspection purportedly precipitating commence-ment of the work around the latter part of March. But theonly record evidence of a state inspection was that of theJanuary one,56 and Heimburger's detailed summary of theresults of the March inspection by the insurance companymakes no reference whatever to the handrail. Finally,Shaffer's testimony was that only a small portion of thework remained to be done as of the time of the meetingwhere the matter was raised, so that even if it were assumedthat work had started on the rail, the evidence noted abovewould militate most strongly against a contention that it hadalmost been completed.Even accepting Shaffer's testimony as to the quantum ofwork done would still leave open the question of motive forits completion prior to the election, for crediting him as towhat he had physically accomplished would not requireacceptance of the inference he drew as to Respondent'sreason for ordering the job to be finished quickly, to wit,"they finally got tired of calling me back and forth." Sincecalling him back and forth had been the practice sinceMarch, a more likely explanation for the change wouldappear to have been the single new development in May,i.e., the employees' request. Heimburger's testimony showsthe Company to have been remarkably slow in correctingthe poor conditions noted by the inspectors including evensome marked "urgent."McKenzie asked Shaffer how he thought it would turn outand what he liked about the Union;59 and called Wehrle tohis office to interrogate him about his union views and offerhim a raise to vote against the Union. 0I find no violation in Campbell's calling in Skowronski,Sowers and Mortland on the morning of the election andthreatening to "raise hell" if they did not cease their cam-paigning on company time in the body shop. In my opinion,not even a history of tolerance of movement and conversa-tion among its employees 61 precludes an employer frominsisting that worktime is for work so long as such insistenceis applied without discrimination. I do not find discrimina-tory the failure to extend an equal warning to those bodyshop employees who may have responded to the remarks ofthe three men here involved and who did no visiting them-selves.62Respondent, however, did continue to violate the Acteven after the election by McKenzie reading, in Campbell'spresence a couple of weeks before the instant at a meetingof the employees convoked by him, a statement prepared byCampbell that appeals herein could delay a final decisionfor perhaps a year during which time the employees couldget no raise or other benefits, a reiteration of earlier misre-presentations. And McKenzie repeated the message to sev-eral employees the following day. 63Finally, while the instant hearing was in progress, Mc-Kenzie stated to several employees that it might have beenbetter to follow the example of another company whichfired all its employees when it heard rumors of a union inthe shop. McKenzie did not deny this although called as arebuttal witness immediately after this testimony was ad-duced. Instead Respondent's brief argues, with no recordsupport, that McKenzie's statement was made "jokingly."2. 8(a)(3)(4)Other conductAs recited above, Respondent paralleled the speecheswith a continuation of its general campaign of unlawfulinterrogation and threats. Thus, McKenzie's inquiries ofZimmerman and Meyer as to what they thought about theUnion; his as well as Campbell's confirmation to Youngerof the rumor that Mrs. Kuhle had said she would close theplace down if the Union came in; 57 and McKenzie's unde-nied warning to Mortland that if the Union won the shopwould go on a 40-hour week.58 Two days before the election55 I do not read Cravens' testimonythatCampbell said he had discussedthe matterwith McKenzie and that McKenzie was already working on it tomeanthat construction had actually started56 Boththe dirty conditions and the absence of the railing were noted atleast as farbackas then.57Younger testified that McKenziesaid nothingelse on the subject, andthatCampbell added on the occasionof his referenceto the matter that hedid not knowwhether sheactually would do soBut even McKenzie's testi-mony that he had added that he "didn't know whether she could doit or not"did not abate the fear that she would try it, and Campbell's testimony, thatwhat he had said was thathe had heard the rumor but added "I don't hardlybelieve it myself," was far short of dispelling it58 I do notregard Parts Manager Stickle's related statement to Tolly asviolative, however, because unlike McKenzie's statementof whatwouldhap-pen, which,because ofthe entirecontext I cannot find a mere prediction,Stickle stated what in his viewthe Company wouldratherdo (and withoutruling out bargainingover it) in order to avoid premium pay which the partsIn my opinion the General Counsel has failed to sustainmen were not receiving anyway59 SeeSinclair &Rush,Inc,185 NLRB 2560 In addition to the general reasons stated above for discrediting Mc-Kenzie's account of this incident(that he merely reminded Wehrle that heowed McKenzie a favor and urged him to vote against the Union), I amunable to believe that McKenzie went this far only to accept without furtherado Wehrle's curt denial that he owed a favor Nor would a contrary credibil-ity determination lessen theseriousnessof the violation Granting abenefitwith a view to inducing favorable action would seem no worse than relyingon the benefit after its grant for the same purpose61 i do not in any event credit any testimony that Respondent knowinglytolerated "goofing off" on the part of employees paid by the hour62 Although it is not crucial, General Counsel's brief errsin stating thatnone of the body shop employees complained about the visit, Hapner, whois a unit member despite his position as body shop foreman, complained toMcKenzie about the delay in starting work because of the visit63 1 have not overlooked the fact that McKenzie's speechas reflected inResp Exh 7 makes no mention of any benefit but wagesand limits theannouncement that there would be no improvement to the duration of thehearing, adding that Respondent would consult with counsel "at that time"to determine if it could give increases However, in the face of the positivetestimony of Mortland and Sowers that McKenzie said all improvementswould have to await the outcome of the appeals, in view of the Company'sposition throughout that it could grant no benefitsuntil "this thing was allsettled," sincethe very reference to appealshad little significance save interms of the effect on benefits, and in view of the incredible position ofCampbell noted above in respect to this particular speech, I have concludedthat McKenzie's remarks on this occasion were not confined to thelanguageof the exhibit H. A. KUHLE COMPANYthe burden of proving that Massey's departure from theCompany's employ constituted a constructive discharge. Ibelieve Respondent has presented reasonable and valid ex-planations for assigning additional duties which Masseyclaims to have found unduly burdensome, and I note thatMassey's differences with McKenzie commenced before hisunion activity. Nor do I credit Massey's testimony that hequit because his working conditions had become intolera-ble. I find on the contrary that strong as his affection wasfor his job with Respondent it was insufficient to outweighthe 75-percent wage increase offered by Norfolk where hehad applied for a job before coming to Respondent to ac-quire experience which Norfolk had said he lacked, andwhere he had reapplied before any union activity had start-ed, having applied to another company in the interim. I donot believe the case even comes close to establishing thatMassey was "force[d] . . . to quit"(ActionWholesale, Inc.,d/b/aA. L. French Co.,145 NLRB 627, 628). Cf.Southwest-ern Co.,111NLRB 805, 824.3. 8(a)(5)a.Majority statusThe recital,supra,of the circumstances surrounding eachemployee's card-signing necessarily leads to a finding thatthe Union represented a majority in the stipulated bargain-ing unitat all relevant times. Involved here are single-pur-pose cards which could be ignored only if thesigners were"expressly told that their act of signing represent[ed] some-thing else."N.L.R.B. v. Gissel Packing Co.,395 U.S. 575, 607(1969). And that "something else" must exclude the purposeinferable from the signing itself, i.e., the purpose stated onthe face of the card. "...employees should be bound by theclear languageof what theysign unlessthat language isdeliberately and clearly canceled by a union adherent withwords calculated to direct the signer to disregard and forgetthe language above his signature."Id.at 606. It follows, asthe Court went on inGissel (at607-608), quoting approving-ly from the Board's reaffirmation of itsCumberland Shoedoctrine64 inLevi Strauss & Co.,172 NLRB 732, 733:Thus the fact that employees are told in the courseof solicitation that an election is contemplated, or thata purpose of the card is to make an election possible,provides in our viewinsufficientbasis in itself for vitiat-ing unambiguously worded authorization cards on thetheory of misrepresentation. A different situation ispresented, of course, where union organizers solicitcards on the explicit or indirectly expressed representa-tion that they will use such cardsonlyfor an electionand subsequently seek to use them for a different pur-pose....By no stretch of the imagination 65 can "the totality of cir-64 Cumberland Shoe Corp,144 NLRB 126865Not even by stretching the facts,as inRespondent's brief IUnionPresident Clapper did not admit telling any employees "that they would haveto go through an election before they would finally become the bargainingrepresentative of the employees"but said that this was the likely prospectonly because he did not expect Respondent to grant the request for recogni-tion that he intended to make if he had enough cards 2 That "almost all ofthe employees..sign[ed] cards which they did not read and did not107cumstances surrounding the card solicitationts]"here "addup to an assurance to the card signer[s] that [their]card[swould] be used for no purpose other than to help get anelection"(LeviStrauss, supra,at fn.7), or toprotect theirjobs, or for any other purpose negating the cards'face func-tion of designatingthe Unionas bargaining representative.Respondent'scharacterization ofCumberland Shoeas"infamous"indicates the real nature of its defense which atthis pointin historyamounts to nothing less than an attackonGissel.Cf.J.P. Stevens & Company,Inc.,Gulistan Divi-sion v.N. L. R. B., 441F.2d 514, 524 (C.A. 5, 1971).b. Bargaining orderRespondent's refusal to recognize the Unionand its insis-tence upon an election despite the Union's majoritystatus,though valid at the outset, lost its protected character andviolated Section 8(a)(5) with Respondent's "engage[ment] inunfair labor practices disruptive of the Board's election ma-chinery."N.L.R B. v. Gissel Packing Co.,395 U.S. 575, 599-600 (1969).Those unfair labor practices, moreover, were so "exten-sive . . . in terms of their past effect on election conditionsand the likelihood of their recurrence in the future . . . thatthe possibility of erasing the effects of past practices and ofensuring . . . a fair rerun [election] by the use of traditionalremedies is slight and that employee sentiment . . . would,on balance, be better protected by a bargaining order."Id.at 614-615.66 I make this finding for the reasons below anddespite the fact that two of the unfair labor practices foundabove are incapable of accomplishment or repetition in thefuture, to wit, threats by Mrs. Kuhle and Campbell's threatnot to buy the business.The employer conduct here involved included "theprompt remedy [or the promise thereof] of [many of] thegrievances which prompted the employees' union interest inthe first place"(International Harvester Co.,179 NLRB 753-754; see alsoTexaco, Inc v. N.L.R.B.,436 F.2d 520, 525(C.A. 7, 1971) ); the grant of a general wage increase C &G Electric, Inc,180 NLRB 427; see alsoGeneral Stencils,Inc.,195 NLRB 1109 (dissenting opinion of Chairman Mill-er, seemingly approved in denying enforcement on othergrounds, 472 F.2d 170 (C.A. 2, 1972) ); top level threats toall employees at group meetings concerning the futility ofbargaining and other misrepresentations of the law from thesamesource threatening various specific kinds of economicharm(id.at 17-20); and other threats and coercive interro-gation which, though froma lessercompany source, werenever disavowed by the Company(N L.R.B. v. Kaiser Agri-cultural Chemicals,473 F.2d 374 (C.A. 5, 1973) ).While not quite as small as that inN.L.R.B. v. Kostelunderstand" (br p 48)misstatesthe employees' own testimony which shows,inter ada,that of the 22 card signers prior to thebargainingrequest 16 readthe cards in entirety and at least 3 others read the words, "Application forMembership," at the top Any testimony as to what they understood "in-volv[es] an endlessand unreliable inquiry "N L R B v Gissel Packing Co,supraat 60866 Respondent's brief misstatestheGissel"test"as requiringfor support ofa bargainingorder such serious unfair laborpractices as to render a fairelection "impossible" At the same time, in view of my finding,it is unneces-sary to reach the contention of the General Counsel thateven such test issatisfiedby the facts of this case 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDCorporation,440 F.2d 374(C.A. 7, 1971), the bargaining unithere was a comparatively small one, consisting of only 26employees, so that the effects of the unfair labor practicesmay well be expected to pervade the unit. That they did infact is evidenced by the Union's loss of the election afterhaving signed up approximately 85 percent of the unit mem-bers,6 "unsophisticated in the rights of labor."N.L.R.B. v.Copps Corp.,458 F.2d 1227, 1230 (C.A. 7, 1972). The coer-cive flavor of deliberate employer conduct as effective asthis does not dissipate easily. And the likelihood of its dissi-pation is of course further minimized by the evidence thatthe unfair labor practices persisted beyond the election,continuing even into the period of the instant hearing. GIs-sel, supraat 612. In all these circumstances the special prob-lems attaching to a rerun election render a bargaining orderpeculiarly compelling.N.L.R.B. v. L. B. Foster Co.,418F.2d 1, 5 (C.A. 9, 1969);N.L.R B. v. Kostel Corporation,supraat 353; seeGissel, supraat 611.IV THE ELECTION OBJECTIONSAs noted,supra,the Union's objections to conduct affect-ing the results of the election were roughly equivalent to theunfair labor practice allegations. In view of my findings onthe latter, it is clear that the election was neither fair nor freeand hence should be set aside. Moreover, in view of myrecommendation for a bargaining order, a new election isnot warranted, and I recommend that the Union's petitionin Case 38-RC-1153 be dismissed and all prior proceedingsheld thereunder be vacated.CONCLUSIONS OF LAW1.Respondentisanemployer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.Respondent has violated Section 8(a)(1) of the Act, byinterrogating, threatening, and promising and granting ben-efitsto its employees in connection with their union activi-ties.4.Respondent has violated Section 8(a)(5) of the Act byrefusing to bargain with the Union.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.Respondent did not constructively discharge Massey.REMEDYIn order to remedy the unfair labor practices found hereinmy recommended Order will require Respondent to ceaseand desist therefrom and, in view of the nature and varietyof the violations and their continuation indicating a dangerof recurrence, to cease and desist from infringing upon theSection 7 rights of its employees in any other manner. More-over, in order to effectuate the policies of the Act, and moreparticularly for the reasons set forth in the section,supra,entitled "Bargaining Order," my recommended Order will67 SeeMeehan Truck Sales, Inc,201 NLRB No 107require that the Company bargain collectively and in goodfaith with the Union in the stipulated unit upon the Union'srequest.Upon the foregoing findings of fact and conclusions oflaw, and the entire record herein, and pursuant to Section10(c) of the Act, I hereby recommend the following:ORDER 68Respondent, H. A. Kuhle Company, its officers, agents,successors, and assigns, shall:1.Cease and desist from.(a)Coercively interrogating any of its employees con-cerning their union activities, views, or sympathies.(b) Soliciting information from any of its employees con-cerning developments in any organizing campaign of theUnion or any other labor organization.(c)Threatening any of its employees with loss ofexistingor prospective benefits in the event they choose or retain theUnion or any other labor organization as their collective-bargaining representative.(d) Stating that any planned wage increase or other bene-fitwould be withheld because of the pendency of a unioncampaign or that of any other labor organization.(e) Soliciting grievances from any of its employees witha promise, express or implied, of redress.(f)Remedying any grievance or granting a wage increaseor any other benefit as an inducement to any employee toforego representation by the Union or any other labor orga-nization.(g)Conveying to any employee the impression that se-lecting the Union or any other labor organization as collec-tive-bargaining representative would be futile.(h)Misrepresenting the nature of its employees' rightsunder the Act.(i)Refusing to bargain collectively with Teamsters,Chauffeurs & Helpers Union, Local No. 279, as the exclu-sive representative of the employees in the following appro-priate unit:All employees employed at the Employer's Decatur,Illinois, facilities, including working foreman, mechan-ics,mechanics (warranty), mechanic's helpers, bodyrepairmen, clean-up men, truckdrivers, and partsmen;but excluding salesmen, the receptionist, office clericalemployees, guards, supervisors, and professional em-ployees as defined in the Act.In any other manner, interfering with, restraining, orcoercing its employees in the exercise of their rights guaran-teed by Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Upon request, bargain collectively and in good faithwith Teamsters, Chauffeurs & Helpers Union, Local No.279, as the exclusive representative of all the employees inthe above-described appropriate unit, and embody in a68 In the eventno exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusionsand recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions and order, and all objections thereto shall be deemedwaived for all purposes H. A. KUHLE COMPANYsigned agreement any understanding reached.(b) Post at its place of business in Decatur, Illinois, co-pies of the attached notice marked "Appendix." 69 Copies ofsaid notice, on forms provided by the Officer-in-Charge ofSub-Region 38, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to en-sure that said notices are not altered, defaced, or covered byany other material.(c)Notify the Officer-in-Charge in writing, within 20days from the date of this Order, what steps Respondent hastaken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.69 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL bargain collectively with the Teamsters,Chauffeurs & Helpers Union, Local 279, as the exclu-sive representative of our employees in the bargainingunit we agreed was appropriate in April 1972.WE WILL NOT make any changes in any working con-ditions of our employees in the bargaining unit withoutgiving notice to and consulting with their collective-bargaining representative.WE WILL NOT coercively question any of our employ-ees about their union activities, views, or sympathies.WE WILL NOT solicit information from any of our em-109ployees concerning developments in any organizingcampaign of the Teamsters or any other union.WE WILL NOT threaten any of our employees with lossof existing or future benefits because they choose orkeep the Teamsters or any other union as their collec-tive-bargaining representative.WE WILL NOT tell our employees that a wage raise orother benefit is barred or will be withheld because theTeamsters or any other union is seeking recognition asbargaining representative.WE WILL NOT solicit grievances from any of our em-ployees with a promise, either expressed or implied, toremedy such grievances.WE WILL NOT remedy any grievance or grant any otherbenefits as an inducement to any employee to foregorepresentation by the Teamsters or any other union.WE WILL NOT give any employee the impression thatselecting the Teamsters or any other labor organizationas collective-bargaining representative would be use-less.WE WILL NOT misrepresent to our employees the na-ture of their rights under the National Labor RelationsAct.WE WILL NOT, in any other manner, interfere with theright of our employees to engage in organizational ac-tivity or collective bargaining or to refrain from suchactivities.DatedByH. A. KUHLE COMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board'sOffice, Savings Center Tower,10th Floor,411 Hamilton Boulevard, Peoria, Illinois 61602, Telephone309-673-9061, Ext. 282.